UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission file number 000-21864 Vu1 Corporation (Exact name of registrant as specified in its charter) California 84-0672714 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1001 Camelia Street Berkeley, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(855) 881-2852 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, no par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yeso No x Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox The aggregate market value of the issuer’s stock held by non-affiliates on June 30, 2013, the last business day of the registrant’s most recently completed second fiscal quarter, was $8,744,853, based on the average of the bid and ask prices of such stock on that date of $1.29 per share, as reported by the OTC Bulletin Board. On March 20, 2014, there were 10,701,097 shares of registrant’s common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None Vu1 Corporation 2-K TABLE OF CONTENTS Page No. PART I Item 1. Business 1 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 15 Item 4. Mine Safety Disclosures 15 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 22 Item 8. Financial Statements and Supplementary Data 22 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 22 Item 9A. Controls and Procedures 22 Item 9B. Other Information 23 PART III Item 10. Directors, Executive Officers and Corporate Governance 24 Item 11. Executive Compensation 29 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item 13. Certain Relationships and Related Transactions, and Director Independence 37 Item 14. Principal Accountant Fees and Services 37 PART IV Item 15. Exhibits and Financial Statement Schedules 38 Signatures 41 EXPLANATORY NOTE Unless otherwise indicated or the context otherwise requires, all references in this Annual Report on Form 10-K to “we,” “us,” “our” and the “Company” are to Vu1 Corporation, Sendio, s.r.o., our former Czech subsidiary, and our inactive subsidiary Telisar Corporation. CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS We are including the following cautionary statement in this Annual Report to make applicable and take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 for any forward-looking statements. All statements other than statements of historical fact, including statements concerning plans, objectives, goals, strategies, future events or performance and underlying assumptions, future results of operations or financial position, made in this Annual Report are forward looking. In particular, the words “believe,” “expect,” “intend,” “anticipate,” “estimate,” “may,” “will,” “target,” variations of such words, and similar expressions identify forward-looking statements, but are not the exclusive means of identifying such statements and their absence does not mean that the statement is not forward-looking. The forward-looking statements contained herein involve risks and uncertainties which could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements. Our expectations, beliefs and projections are expressed in good faith and are believed by management to have a reasonable basis, including without limitation, management’s examination of historical operating trends, data contained in our records and other data available from third parties; however, management’s expectations, beliefs and projections may not be achieved or accomplished. In addition to other factors and matters discussed elsewhere herein, the following are important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements: · our lack of working capital and lack of revenues; · the availability of capital to us, in the amount and time needed, to fund our development programs and operations, and the terms and dilutive effect of any such financings; · our ability to be successful in our product development and testing efforts; · our ability to obtain commercial development for our products; · our ability to obtain manufacturing capability for our products in a cost-effective manner and at the times and in the volumes required, while maintaining quality assurance; · market demand for and acceptance of our products and planned products, and other factors affecting market conditions; · technological advances and competitive pressure by our competitors; · governmental regulations imposed on us in the United States and European Union; and · the loss of any of our key employees or consultants. For a discussion of these and other factors that may affect our business, results and prospects, see “Item1. Business” and “Item1A.Risk Factors.” Readers are urged to carefully review and consider the various disclosures made by us in this Annual Report and in our other reports filed with the Securities and Exchange Commission, and those described from time to time in our press releases and other communications, which attempt to advise interested parties of the risks and factors that may affect our business, prospects and results of operations.Except as required by U.S. federal securities laws, we do not undertake any obligation to update or revise any forward-looking statements to reflect any future events or circumstances. PART I ITEM 1.BUSINESS We design, develop and market mercury-free lighting products using our proprietary Electron Stimulated Luminescence™, or ESL, technology.Our ESL lights use a form of cathode-ray tube technology in which accelerated electrons stimulate phosphor to create light, making the surface of our lights glow in a highly energy-efficient manner and with a warm white natural light.In December 2010, we released our first product, the R30 reflector light for recessed fixtures (a direct replacement for the 65-watt incandescent flood light), which we believe will capture a growing share of the general illumination market in 2014 and over the next several years.We believe our current and planned ESL lighting products offer advantages over competing technologies including increased energy efficiency, longer product lifetime, environmentally safer and toxin-free disposal, superior light quality and lower cost of usage.We also believe that our ESL lights have the potential to replace traditional incandescent light bulbs, compact fluorescent light bulbs (CFLs) and solid-state light emitting diodes (LEDs) in the future because of these competitive advantages.Our technology, intellectual property position and strategic manufacturing relationships should enable us to share in the revenues from the worldwide general lighting products market when our current and planned ESL lights enter mainstream consumer, commercial and industrial markets. Our primary growth strategy is to accelerate the introduction of our lighting products into the commercial and residential general illumination market with the goal of obtaining widespread marketplace adoption over the next two years.In support of this objective, we are pursuing a multi-channel sales, marketing and distribution strategy, which includes efforts to establish business relationships with “big box” retailers, electrical and lighting distributors and municipal utilities. In addition to our R30 reflector light, which received certification from Underwriters Laboratories Inc. (UL®) in October 2010, we are currently developing our version of the standard Edisonian A19 screw-in light (and its European equivalent, the A60), the most common general purpose electric light in the world.In June 2011, we submitted our A19 light to UL for certification and, in August 2011, received that certification.We are also planning to develop an R40 flood light for the United States commercial market and a smaller R63 light for the European market to be used in currently-installed recessed lighting fixtures. According to Strategies Unlimited, an independent research firm, the worldwide lighting market accounts for approximately $90 billion in annual sales. We believe a significant contributing factor to our prospects are government regulations mandating the use of energy-efficient lighting, including the elimination of the production of traditional incandescent light bulbs in Europe by 2012 and in the United States in 2014, and regulations restricting the use of hazardous substances such as the mercury contained in CFLs.We believe these developments disrupt the well-entrenched lighting industry of past decades and, given the energy conservation and eco-friendly characteristics of our ESL lighting products, create significant opportunities for us to introduce our products into the market in place of incandescent bulbs, as well as CFLs and LEDs. In February, 2014 we established a research and development facility in Berkeley, California to continue our manufacturing and development efforts.The facility also serves as our corporate headquarters. In October 2011, we established a key strategic business relationship with Huayi Lighting Company Ltd. (“Huayi Lighting”), an experienced lighting products manufacturer.Under a manufacturing agreement, Huayi Lighting has agreed, under our direction, to produce substantially all of our ESL lighting products for resale to our customers over the next five years.Through this relationship, Huayi Lighting is responsible for sourcing, fabricating and assembling the required electronic components of our lights, sourcing the glass components from its suppliers and using its processes to assemble and package finished products. We have introduced our own manufacturing and quality control processes, as well as provided assistance regarding the sourcing of components and subassemblies during the development of the lines. Through our development efforts, we have filed nine U.S. and related foreign patent applications, of which four patents have been granted covering important features of our current and planned lighting technology and products, and have accumulated over the past nine years a substantial amount of technical know-how relating to our ESL technology. During 2013, we focused on initiatives to continue the development of our manufacturing operations with Huayi Lighting.These initiatives also included continued efforts to work with Huayi Lighting to refine the manufacturing processes, raw materials sourcing and developing quality control testing necessary for quantity manufacturing.Our progress has been limited, primarily due to lack of adequate funding necessary to execute our business plan.These initiatives are ongoing and, as a result, we had no revenues in 2013 and 2012. 1 As of March 20, 2014, we operate through the services of consultants to us, including our Chief Executive Officer and Chief Financial Officer as well as sales, marketing and engineering consultants. Corporate Information We were incorporated under the laws of the State of California in August 1996 under the name of Telegen Corporation.In late 2004, we began research and product development on our lighting technology and, in May 2008, changed our name to Vu1 Corporation to better reflect this business focus.Our principal executive offices are located at 1001 Camelia Street Berkeley, California 94710 and our telephone number is (855) 881-2852.Our Internet website address is http://www.vu1.com.The information on our website is not incorporated by reference into this Annual Report. Overview of the Lighting Market Traditional incandescent light bulbs are inefficient because they convert only about 5% of the energy they consume into visible light, with the rest emerging as heat.CFLs use excited gases, or plasmas, to achieve a higher energy conversion efficiency of about 20%.However, the color rendering index, or CRI, of most fluorescentbulbs – in other words, how good their color is compared to an ideal light source – is inferior to that of an incandescent bulb.CFLs also pose environmental concerns because theyhave historicallycontained mercury.By avoiding the heat and plasma-producing processes of incandescent bulbs andCFLs,LEDs can have substantially higher energy conversion efficiencies.Current LEDs are very small in size (about one square millimeter) and are extremely bright.Having been developedin the 1980s, they are already employed in various specialty lighting products, such as traffic lights, billboards, replacements for neon lighting and as border or accent lighting.However, the high operating temperatures and intense brightness of LEDs may make them less desirable for general illumination and diffuse lighting applications. The key design features of our ESL lighting products, on the other hand, are that they are energy efficient, fully dimmable, illuminate immediately when switched on and have a color quality or CRI that is warm and similar to incandescent light.In addition, our lights do not contain mercury, a feature which will ease disposal.Ifour efforts are successful, we believe thatour lighting products could begin to be used for applications currently addressed by incandescent bulbs, CFLsandLEDs. We believe a significant contributing factor to our prospects are government regulations mandating the use of energy-efficient lighting, including the elimination of the production of traditional incandescent light bulbs in Europe by 2012 and in the United States by 2014, and regulations restricting the use of hazardous substances such as the mercury contained in CFLs.We believe these developments disrupt the well-entrenched lighting industry of past decades and, given the energy conservation and eco-friendly characteristics of our ESL lighting products, create significant opportunities for us to introduce our products into the market in place of incandescent bulbs, as well as CFLs and LEDs.Unlike LEDs, our lights also work with existing lighting fixtures without modification. Our Competitive Advantages We believe our position in thelighting market is the direct result of our technological innovation. We have built an intellectual property portfolio around ourESL technology and are working with our strategic product manufacturer to prepare for large scale commercial production and to launch our lighting products into the marketplace. Our key competitive advantages include: Lighting Qualities.We believe our current and planned ESL lighting products offer potential advantages over competing lighting technologies including increased energy efficiency, longer product lifetime, environmentally safer and toxin-free disposal, superior light quality and lower usage cost as a percentage of the lights’ extended lifetime. 2 ProprietaryTechnology.Through our internal development efforts, we have filed nine U.S. and related foreign patent applications, of which four patents have been granted covering important features of our current and planned lighting technology and products, and have accumulated over the past six years a substantial amount of technical know-how relating to our ESL technology. Strategic Manufacturing Relationship.We have established a key strategic relationship with Huayi Lighting Company Ltd., an experienced lighting products manufacturer.Under a manufacturing agreement executed in 2011, Huayi Lighting has agreed, under our direction, to produce substantially all of our ESL lighting products for resale to our customers over the next five years. Experienced Management.Our executive officers and directors have significant experience in developing and executing a “go-to-market” business model in a competitive, high growth industry.In addition, our management team has assembled highly-skilled technical personnel in the United States to conduct ongoing research and product development of new lighting products and next-generation technologies. OurGrowth Strategy Our primary growth strategy is to accelerate the introduction of our lighting products into the commercial and residential general illumination market with the goal of obtaining widespread marketplace adoption over the next two years.In support of this objective, we are pursuing a multi-channel sales, marketing and distribution strategy, which includes efforts to establish business relationships with “big box” retailers, electrical and lighting distributors and municipal utilities. In addition to our R30 reflector light, which received UL certification in October 2010, we are currently developing our version of the standard Edisonian A19 screw-in light (and its European equivalent, the A60), the most common general purpose electric light in the world.In June 2011, our A19 light was submitted to UL for safety certification and, in August 2011, received that certification.We are also developing an R40 flood light for the United States commercial market and a smaller R63 light for the European market to be used in currently-installed recessed lighting fixtures.According to Strategies Unlimited, an independent research firm, the worldwide lighting market accounts for approximately $90 billion in annual sales. Our light uses a form of cathode-ray tube.It has an electron source and a power supply that supplies power to the electron source, as well as high voltage to accelerate the electrons toward the anode, where the electrons stimulate light emission from phosphors. Electron Source. Our light generates a broad flood of high-energy electrons for evenly exciting the anode.The lights use a hot (thermionic) cathode having a flat disc emissive surface surrounded by a cold shield ring.A positively-biased extraction grid close to the cathode surface provides a high field to extract electrons from the cathode.A diffusion grid above the extraction grid provides a low-field zone allowing the electrons to be distributed evenly across the anode. Power Supply. The power supply transforms power received through a connector from a fixture into three voltages. One voltage powers a heating filament that heats the cathode to a desired temperature to enhance electron emission. A second voltage biases both the extraction and diffusion grids, providing the high field that pulls electrons from the cathode and a low field that spreads the electrons. The third voltage is the several thousand volts provided through a snubber and a conductive coating inside the glass light structure to the anode; this voltage accelerates the electrons so the electrons can stimulate phosphors into emitting light. The power supply is able to respond to dimmers by reducing the anode voltage, thereby reducing phosphor stimulation and light output. 3 Anode.The anode is a thin conductive layer of aluminum, with a phosphor layer.Accelerated electrons stimulate light emission from the phosphors.Our white lights have a mixture of three phosphors, two of which (blue and green) are zinc-based, and a third (red) is a europium-doped phosphor.Virtually any color can be produced by choosing an appropriate mix of one or more known phosphors. Our Lighting Products The key design features of our current and planned lighting products are that they are energy efficient, fully dimmable, illuminate immediately when switched on and have a color quality that is warm and similar to incandescent light.Our lighting products do not contain mercury, a feature which will ease disposal. We are continuing to refine the design of our planned products to maximize their efficiency, and we expect there will be adjustments to our current designs.If these efforts are successful, we believe that our lighting products could begin to be used for applications currently addressed by incandescent bulbs, CFLs and LEDs. A list and description of each of our current and planned lighting products is set forth below: Model Shape/Size General Description R30 U.S. reflector light for recessed lighting fixtures.This is the most popular size reflector. A19 U.S. standard Edisonian screw-in light.This is the most common general purpose electric light in the world. R40 U.S. reflector flood light for recessed lighting fixtures.This is the second largest selling reflector. R95 European version of R30 reflector (220 volt). A60 European standard version of A19 Edisonian screw-in light (220 volt). R125 European version of R40 reflector flood light (220 volt). R20/R63 U.S. and European reflector. PAR38 U.S. and European spot reflector primarily for outdoor use. In the future, we expect the retail price of our R30 reflector light and our other lighting products to be established by “big box” retailers and electrical and lighting distributors. Product Development In February, 2014, we established our product, manufacturing and quality control development efforts in the United States and focused on the application of ESL technology on the requirements of our initial product, an R30 size light.The R30 size light is used primarily in lighting fixtures that are recessed in the ceiling of commercial and residential buildings and are commonly referred to as “recessed can fixtures.”We continued our development work on the technology to refine the prototype with the miniaturization of the electronics and improvements to the efficiency of the product and the design and implementation of the processes required for manufacturing the light.We also focused on the development of quality control over the sourcing and manufacturing processes of Huayi Lighting. We continue to work with Huayi to refine the production processes and develop the supply chain for the components used in the manufacturing of our bulbs. We have also hired consultants in the United States and in China to assist Huayi with the manufacturing processes and quality control of the manufacturing.This effort will continue in 2014. 4 During the second quarter of 2010, we submitted the R30 light for safety certification to UL and, in October 2010, we received certification.We are continuing to refine the size of the light, further miniaturize the electronics and improve the manufacturing processes to enable us to produce the product at commercially viable levels. During the fourth quarter of 2010, we began developing our version of the standard Edisonian A19 screw-in light (and its European equivalent, the A60), the most common general purpose electric light in the world.This size light is used in ordinary household lamps and non-recessed ceiling fixtures.In December 2010, we successfully developed a working prototype of this light.We are continuing to refine the prototype with the miniaturization of the electronics and improvements to the efficiency of the product.In June 2011, we submitted our A19 light to UL for safety certification and, in August 2011, received that certification.We are also developing an R40 flood light for the United States commercial market and a smaller R63 light for the European market to be used in currently-installed recessed lighting fixtures. Our emphasis on the development of our planned products, the additional manufacturing processes required by our product manufacturer, the distribution, marketing and branding of products and the development of sales channels relating to our lighting products will command management’s primary attention during the next 12 months.It will also comprise the primary use of our financial resources.In 2014, our success will depend on our ability to reach commercial manufacturing levels for our R30 and A19 lights, generate market awareness and acceptance of our current and planned lighting products, protect our technology through patents and trade secrets, and develop our planned products to meet industry standards.If we are unable for technological, financial, competitive or other reasons to successfully take these steps, our business and operations will be adversely affected. Target Markets and Customers We are initially targeting the U.S. R30 and R40 reflector lighting market.According to recent reports, the U.S. residential market is comprised of 800 million recessed can lights with more than 140 million bulbs sold per year (“CFL Market Profile,” U.S. Department of Energy, March 2009, and “A Review of the Reflector Compact Fluorescent Lamps Technology Procurement Program: Conclusions and Results,” Pacific Northwest National Laboratory, May 2008).We intend to target the A19 standard Edisonian screw-in lighting market when our technology and manufacturing capabilities are fully established for large scale commercial production. Significant lighting market drivers are product size, shape, cost, brightness, color rendering, mercury content, dimming capability and energy efficiency.As indicated above, we are directing our product development efforts with awareness of these features.Distribution in this market segment is primarily through electrical and lighting distributors (typically on a regional level) or directly from manufacturers to “big box” retailers. Strategic Relationship with Product Manufacturer In October 2011, we entered into a manufacturing agreement with Huayi Lighting, an experienced lighting products manufacturer.Under this exclusive five-year agreement, Huayi Lighting has agreed to produce substantially all of our R30 lights and future lighting products for resale to our customers.Through this agreement, Huayi Lighting is responsible for fabricating the required electronic components of our lights, sourcing the glass components from its multiple approved suppliers and using its established automated processes to assemble and package finished products. We are required to provide estimated quarterly volume requirements to Huayi Lighting during the term of the agreement.We are responsible to pay the upfront costs of specialized production tooling required by Huayi Lighting, and for the cost of additional machinery needed for its assembly lines, to produce our ESL lighting products.Payments to Huayi Lighting under the agreement are based on a negotiated margin above its verified cost to source raw materials and manufacture the product, and payments are made by us in U.S. dollars when the products are delivered to the loading dock in Guangzhou, China for shipment to the west coast of the United States.Our products will be transported to us in bulk via ocean by fully-insured logistics companies.For all lighting products manufactured by Huayi Lighting, the products are warranted to have been made to our required technical specifications and to fully meet applicable quality standards.In connection with the agreement, we granted Huayi Lighting limited license rights to use our technologies and intellectual property for the manufacture of our lights.The manufacturing agreement may be terminated at any time by the parties’ mutual agreement or by us in the event of a material breach under the agreement or failure to deliver products on a timely basis.Additionally, we have the right to independently seek a lower cost supplier to Huayi Lighting during the five-year agreement term under certain circumstances. We expect to pay a duty on all lighting products that we import from China.This duty is expected to represent a 3.9% mark-up to factory invoice. 5 Sales, Marketing and Distribution During 2013, we continued our marketing initiatives to determine our initial marketing strategy and begin branding and corporate positioning.Our marketing efforts have included market research to determine market size, competition, product features, consumer attitudes, pricing, certifications, government agencies, grants, target sales channels and retailers, branding and creation of initial marketing collateral. We have also had strategic and pre-contractual meetings with certain retailers and potential channel and distribution partners to determine levels of interest in our lighting products and ESL technology.We believe that the results of these meetings were positive, but no significant customer agreements have been entered into to date. We intend to adopt inventory-carrying practices, together with the terms under which we sell our lighting products (including payment and delivery terms), that are customary in the lighting products markets. Twenty states have enacted Conservation Improvement Programs (CIP).Through a CIP, electric and natural gas utilities are required to invest a portion of their state revenues in projects designed to reduce their customers' consumption of electricity and natural gas, and to generally improve resource efficiency.One form of CIP investment is conducting “give-aways” of energy efficient lighting products.Alternatively, some states provide cash rebates to lighting manufacturers, stores or directly to the consumer. We have met with a number of utilities and utility groups to determine interest in the promotion of ESL energy efficient lighting products.We believe that the results of these meetings were positive, but no agreements in this regard have been entered into to date. Our technology has been featured on the Discovery Channel website, Popular Science magazine and website, CNET website and on The New York Times website. Intellectual Property, Patents and Proprietary Rights We have filed nine U.S. and related foreign patent applications, of which four patents have been granted.These patents cover important features of our current and planned lighting technology and products.We expect to apply for additional patent protection on our ESL technology and our manufacturing processes both domestically and internationally in the future.We believe that our technology has unique aspects that are patentable; however, there can be no assurance that any patent application will be granted or, if granted, that it will be defensible. We protect our intellectual property rights through a combination of patent, trademark, trade secret laws and other methods of restricting disclosure, and requiring our independent consultants, strategic vendors and suppliers to sign non-disclosure agreements, as well as assignment of inventions agreements, when appropriate. Raw Materials and Supplies Development and production of our lighting products will require certain raw materials, including glass, electronics, coatings, certain chemicals and chemical compounds, plastic and packaging. Pursuant to our manufacturing agreement with Huayi Lighting Company Ltd., Huayi Lighting assumed sole responsibility for sourcing these raw materials. Huayi Lighting has advised us that it has multiple dedicated supply agreements with glass and other suppliers, and maintains relationships with alternative suppliers for raw materials and specialized component needs. We do not anticipate raw material shortages in the foreseeable future. 6 Research and Product Development We spent approximately $647,000 during fiscal 2013 and approximately $547,000 during fiscal 2012, in our product development efforts. During 2012, we established a U.S. based research and development team, and in February, 2014 we established a research and development center in the U.S. to develop new products for the lighting industry by taking advantage of the latest technology advancements.We expect to collaborate closely with Huayi Lighting Company Ltd. and other subcontractors which use standard production processes to ensure that new lighting products can be produced quickly, and at the lowest cost and highest quality. Government Regulation and Industry Certification In October 2010, we obtained safety certification from UL for our R30 reflector light.This certification enables us to sell our ESL lighting products in the United States and Canada.In June 2011, we submitted our A19 light to UL for safety certification and, in August 2011, received that certification. Any commercial lighting products that we develop in the future will require certifications from an independent third party testing laboratory prior to their sale.There is presently no Energy Star® certification standard for our products.In addition, we may be subject to other certifying agencies and other regulatory approvals. The approvals and certifications required will be determined based upon the markets that we enter.We are designing our lighting products to meet the standards for certification from independent third party laboratories, and we intend to submit an application to the appropriate testing laboratory once we have completed the necessary development and manufacturing processes required to obtain certification.We cannot predict whether we will obtain any future required certification from an independent third party testing laboratory or any other regulatory agency. Our activities currently are subject to no particular regulation by governmental agencies other than that routinely imposed on corporate businesses, and no such regulation is now anticipated. Competition Our market segment is highly competitive and traditionally dominated by several large competitors such as General Electric Company, Philips Electronics NV and Osram Sylvania.These entities possess far more substantial financial, human and other resources than we do. There are also hundreds of small manufacturers of low-end products – many inexpensive and often poor performing compact fluorescent lamps.Many companies are now developing products utilizing solid-state LED technology.As energy efficient technologies are adopted, it is likely that the industry will continue to be dominated by large competitors who will often outsource manufacturing to smaller companies.Research will continue on incandescent type technologies such as halogen infrared reflecting.Abandoned technologies such as induction lighting may temporarily re-emerge.Based on meetings over the last four years with electric utilities, U.S. Department of Energy consultants, electrical distributors and major retailers, we have not identified any competitors with a similar technology to ESL. Environmental Compliance We are not aware of any material effects that compliance with federal, state, local or foreign environmental protection laws or regulations will have on our business.We have not expended material amounts to comply with any environmental protection laws or regulations and do not anticipate having to do so in the foreseeable future. 7 Employees As of December 31, 2013, we had no employees.We have routinely used consultants in our U.S. operations and strategic vendors on a work-for-hire contract basis.We do not have any collective bargaining agreements in place and we consider relations with our key consultants to be good. ITEM 1A.RISK FACTORS Risks Related to Our Business and Industry We have historically been a research and product development company. We have a limited operating history with minimal revenue to date, so it may be difficult to evaluate our business and prospects.We also received a going concern qualification in our 2013 audit. We have been primarily engaged during the last eight years in the research and development of our lighting products, and have incurred significant operating losses.During 2013, we focused on initiatives to develop our manufacturing operations with Huayi Lighting.These initiatives also included continued efforts to work with Huayi Lighting to refine the manufacturing processes and developing quality control testing necessary for quantity manufacturing.Our progress has been limited, primarily due to lack of adequate funding necessary to execute our business plan.These initiatives are ongoing and, as a result, we had no revenues in 2013 or 2012. We currently depend on third-party financing to fund our operations.We have a very limited operating history upon which an investor can evaluate our business and prospects, and we may never generate significant revenue or achieve net income.Peterson Sullivan, LLP, our independent registered public accounting firm, in its opinion on our financial statements for the year ended December 31, 2013, raised substantial doubt about our ability to continue as a going concern due to our net losses and negative cash flows from operations and other factors. We have incurred historical losses and, as a result, may not be able to generate profits, support our operations or establish a return on invested capital, which can have a detrimental effect on the long-term capital appreciation of our common stock. We incurred a net loss in 2013 of $5.0 million and had an accumulated deficit of $88.4 million as of December 31, 2013.We cannot predict when or whether we will ever realize a profit or otherwise establish a return on invested capital.Our business strategies may not be successful and we may never generate significant revenues or profitability, in any future fiscal period or at all. We are presently in default on approximately $1.4 million of principal of our unsecured, Convertible Debentures. As of the date of this annual report, the outstanding principal amount of approximately $1.4 million plus accrued interest and penalties under our original issue discount convertible debentures is due and owing by us. We have been in default to the holders of the debentures since June 22, 2013, when the debentures matured.We continue to not have sufficient financial resources, or the ability to arrange financing, to pay the outstanding amount of the debentures at this time.Our failure to pay the outstanding amount when due last year has resulted in our obligation to pay holders interest at the default rate of 18% per year and to pay a mandatory default amount of an additional 10% of the outstanding principal amount of the debentures.Although we have periodically discussed a work-out with some debenture holders, no such agreement currently exists.There can be no assurance that debenture holders have not already or will not in the future take legal action against us to collect the indebtedness due and owing under the debentures or initiate or join in a bankruptcy or insolvency case or proceeding relating to us.Should debenture holders take any such actions, our company will be seriously impacted and we may not be able to continue in business. See Footnote 6 in the Notes to the Consolidated Financial Statements contained elsewhere in this report. 8 We are presently in default on approximately $0.1 million of principal on our partially secured Loans payable. As of the date of this annual report, the outstanding principal amount of $100,000 under our Notes Payable is due and owing by us. We have been in default to the holders of the debentures since June 23, 2013, when the loans matured. The loans are secured by a Deed of Assignment for certain future inventory and all proceeds from the sale of that inventory. We continue to not have sufficient financial resources, or the ability to arrange financing, to pay the outstanding amount of the debentures at this time.Our failure to pay the outstanding amount when due last year has resulted in our obligation to pay holders interest at the default rate of 109.5% per annum from the date of default.There can be no assurance that note holders have not already or will not in the future take legal action against us to collect the indebtedness due and owing under the notes or initiate or join in a bankruptcy or insolvency case or proceeding relating to us.Should note holders take any such actions, our company will be seriously impacted and we may not be able to continue in business.See Footnote 8 in the Notes to the Consolidated Financial Statements contained elsewhere in this report. We have a number of technology issues to resolve before we will be able to successfully manufacture a full line ofcommercially viable lighting products. Although we have completed initial engineering and obtained UL certification of our initial R30 reflector light, further development work and third-party testing will be necessary before the technology can be deployed and production of a full line of lighting products can be commenced.If we are unable to solve current and future technology issues, we may not be able to offer commercially viable products. In addition, if we encounter difficulty in solving technology issues, our research and development costs could increase substantially and our development and production schedules could be significantly delayed. We have experienced delays in executing our business plan, and further delays will reduce the likelihood that we will be able to manufacture lighting products or generate sufficient revenue to stay in business. We have previously experienced delays in executing our business plan.These delays are attributable to a number of factors, including: · unanticipated difficulties and increased expenses in developing our ESL technology, · unanticipated difficulties in establishing large scale commercial manufacturing, quality control and sourcing processes, and · our inability to obtain funding in a timely manner. In the future, we may experience delays caused by these and other factors.Our business must be viewed in light of the problems, expenses, complications and delays frequently encountered in connection with the development of new technologies, products, markets and operations. If we are unable to anticipate or manage challenges confronting our business in a timely manner, we may be unable to continue our operations. We must successfully develop, introduce, market and sell lighting products and manage our operating expenses. To be a viable business, we must successfully develop, introduce, market and sell products and manage our operating expenses.Many of our lighting products are still in development and are subject to the risks inherent in the development of technology products, including unforeseen delays, expenses, patent challenges and complications frequently encountered in the development and commercialization of technology products, the dependence on and attempts to apply new and rapidly changing technology, and the competitive environment of the industry. Many of these events are beyond our control, such as unanticipated development requirements, delays and difficulties with obtaining third-party certification, delays in submitting documentation for and being granted patents and establishing manufacturing and distribution relationships.Our success also depends on our ability to maintain high levels of employee utilization, manage our production costs, sales and marketing costs and general and administrative expenses, and otherwise execute on our business plan.We may not be able to effectively and efficiently manage our development and growth.Any inability to do so could increase our expenses and negatively impact our results of operations. 9 We rely solely on Huayi Lighting Company to manufacture the ESL lighting products we sell to customers and to source the required raw materials. Our business prospects depend significantly on our ability to obtain ESL lighting products for sale to our customers.Our manufacturing agreement with Huayi Lighting Company Ltd. provides us with a single source for our ESL lights.Through this agreement, Huayi Lighting is responsible for fabricating the required electronic components of our lights, sourcing the glass components from its suppliers and using its established automated processes to assemble and package finished products.Huayi Lighting is located in the People’s Republic of China, where shipments of product to us could be delayed, rerouted, lost or damaged.Our inability to obtain finished products from Huayi Lighting in accordance with our required technical specifications and on a timely basis due to shipping delays, manufacturing problems or its failure to obtain required raw materials would have a material adverse effect on our revenue from product sales, as well as on our ability to support our customers’ purchase requirements, which could result in loss of customers and damage to our reputation.We may also be subject to the risk of fluctuations in raw material prices, since our arrangement with Huayi Lighting provides that increases and decreases in the prices of such raw materials obtained from local China-based vendors are passed through to us in the form of adjusted final finished good prices charged by Huayi Lighting. We may face additional barriers and tariffs as a result of importing our lighting products from China, which could increase our prices and make our products less desirable. We expect to pay a duty on all lighting products that we import from China.This duty is expected to represent a 3.9% mark-up to factory invoice.We will also bear related importing costs such as customs inspection fees and ocean freight charges.In the future, China and the United States may create additional barriers to business between our China-based product manufacturer and us, including new tariffs, costs, restrictions, controls or embargos that could negatively impact our business and operating results.New or increased tariffs would likely result in higher prices (and potentially lower sales volumes) and lower operating margins on our products. We rely heavily on a few consultants, the loss of whom could have a material adverse effect on our business, operating results and financial condition. Our future success will depend in significant part upon the continued services of our executive officers and directors and certain key consultants, and our ability to attract, assimilate and retain highly qualified technical, managerial and sales and marketing personnel when needed. Competition for quality personnel is intense, and there can be no assurance that we can retain our existing key personnel or that we will be able to attract, assimilate and retain such employees in the future when needed. The loss of key personnel or the inability to hire, assimilate or retain qualified personnel in the future could have a material adverse effect on our business. We rely on outside vendors to manage certain key business processes, and any failure by them to perform will negatively affect our business. We have outsourced certain of our key business processes.If any of our service providers fail to perform at a satisfactory level, our business development will be negatively affected and delayed, and our reputation may be harmed. Our future operating results are difficult to predict; thus, the future of our business is uncertain. Due to our limited operating history and the significant development and manufacturing objectives that we must achieve to be successful, our quarterly and annual operating results are difficult to predict and are expected to vary significantly from period to period. In addition, the amount and duration of losses will be extended if we are unable to develop and manufacture our products in a timely manner. Factors that could inhibit our product development, manufacturing and future operating results include: 10 · failure to solve existing or future technology-related issues in a timely manner, · failure to obtain sufficient financing when needed, · failure to secure key manufacturing or other strategic business relationships, and · competitive factors, including the introduction of new products, product enhancements and the introduction of new or improved technologies by our competitors, the entry of new competitors into the lighting markets and pricing pressures. We face currency risks associated with fluctuating foreign currency valuations. Although we use U.S. dollars to pay Huayi Lighting, increases in the value of the Chinese Yuan Renminbi would have an adverse affect on their manufacturing costs and therefore our bulb cost may be adversely affected. To date, we have not entered into foreign currency contracts or other currency-related derivatives to mitigate the potential impact of foreign currency fluctuations. Because we are smaller and have fewer financial resources than most of our competitors, we may not be able to successfully compete in the very competitive lighting industry. The lighting industry is very competitive and we expect this competition to continue to increase.The general illumination market segment within the lighting industry is dominated by a number of well-funded multi-national companies such as General Electric Company, Phillips Electronics NV and Osram Sylvania, that have established products and are developing new products that compete with our current and planned lighting products.We may not be able to compete effectively against these or other competitors, most of whom have substantially greater financial resources and operating experience than we do. Many of our current and future competitors may have advantages over us, including: · well established products that dominate the market, · longer operating histories, · established customer bases, · substantially greater financial resources, · well established and significantly greater technical, research and development, manufacturing, sales and marketing resources, capabilities and experience, and · greater name recognition. Our current and potential competitors have established, and may continue to establish in the future, cooperative relationships among themselves or with third parties that would increase their market dominance and negatively impact our ability to compete with them. In addition, competitors may be able to adapt more quickly than we can to new or emerging technologies and changes in customer needs, or to devote more resources to promoting and selling their products. If we fail to adapt to market demands and to compete successfully with existing and new competitors, our results of operations could be materially adversely affected.The market for lighting technology is changing rapidly and there can be no assurance that we will be able to compete, especially in light of our limited resources. There can be no assurance that any of our current or planned lighting products can compete successfully on a cost, quality or market acceptance basis with competitors’ products and technologies. 11 We depend on our intellectual property.If we are unable to protect our intellectual property, we may be unable to compete and our business may fail. Our success and ability to develop our technology and create products and become competitive depend to a significant degree on our ability to protect our proprietary technology, particularly any patentable material.We rely on a combination of patent, trademark, trade secret and other intellectual property laws, nondisclosure agreements and other protective measures to preserve our rights to our technology.In addition, any intellectual property protection we seek may not preclude competitors from developing products similar to ours.In addition, the laws of certain foreign countries do not protect intellectual property rights to the same extent as do the laws of the United States. We do not currently have sufficient available resources to defend a lawsuit challenging our intellectual property rights or to prosecute others who may be infringing our rights.Accordingly, even if we have strong intellectual property rights and patent rights, we may not be able to afford to engage in the necessary litigation to enforce our rights. We compete in industries where competitors pursue patent prosecution worldwide and patent litigation is customary. At any given time, there may be one or more patent applications filed or patents that are the subject of litigation, which, if granted or upheld, could impair our ability to conduct our business without first obtaining licenses or granting cross-licenses, which may not be available on commercially reasonable terms, if at all. We have several patent applications pending in the United States and internationally and we expect to file additional patent applications; however, none of these patents may ever be issued.We do not perform worldwide patent searches as a matter of custom and, at any given time, there could be patent applications pending or patents issued that may have an adverse impact on our business, financial condition and results of operations. Other parties may assert intellectual property infringement claims against us, and our products may infringe on the intellectual property rights of third parties. Intellectual property litigation is expensive and time consuming and could divert management’s attention from our business and could result in the loss of significant rights. If there is a successful claim of infringement, we may be required to develop non-infringing technology or enter into royalty or license agreements which may not be available on acceptable terms, if at all. In addition, we could be required to cease selling any of our products that infringe on the intellectual property rights of others. Successful claims of intellectual property infringement against us may have a material adverse effect on our business, financial condition and results of operations. Even successful defense and prosecution of patent suits is costly and time consuming. We rely in part on unpatented proprietary technology, and others may independently develop the same or similar technology or otherwise obtain access to our unpatented technology. To protect our trade secrets and other proprietary information, we require employees, consultants, advisors and strategic partners to enter into confidentiality agreements. These agreements may not provide meaningful protection for our trade secrets, know-how or other proprietary information in the event of any unauthorized use, misappropriation or disclosure of those trade secrets, know-how or other proprietary information. In particular, we may not be able to protect our proprietary information as we conduct discussions with potential strategic partners.If we are unable to protect the proprietary nature of our technologies, it may have an adverse impact on our business, financial condition and results of operations. Failure to obtain and maintain industry certification for our lighting products could cause an erosion of our current competitive strengths. We are designing our lighting products to be UL or ETL (an Intertek listed mark for product compliance to North American safety standards) compliant and intend to seek Energy Star certification, as well as appropriate certifications in the European Union and in other countries.UL or ETL compliance certification is a key standard in the lighting industry, and if we fail to obtain or maintain this standard we may not have any market interest for our products.We may not obtain this certification or we may be required to make changes to our lights, which would delay our commercialization efforts and would negatively harm our business and our results of operations. 12 Rapid technological changes and evolving industry standards could result in our lighting products becoming obsolete and no longer in demand. The lighting industry is characterized by rapid technological change and evolving industry standards and is highly competitive with respect to timely product innovation. The introduction of lighting products embodying new technology and the emergence of new industry standards can render existing products and technologies obsolete and unmarketable. Our success will depend in part on our ability to successfully develop commercial applications for our technology, anticipate and respond to technology developments and changes in industry standards, and obtain market acceptance on any products we introduce. We may not be successful in the development of our ESL technology, and we may encounter technical or other serious difficulties in our development or commercialization efforts that would materially and adversely affect our results of operations. If we fail to maintain proper and effective internal controls in the future, our ability to produce accurate and timely financial statements could be impaired, which could harm our operating results, investors’ views of us and, as a result, the value of our common stock. Ensuring that we have effective internal control over financial reporting and disclosure controls and procedures in place is a costly and time-consuming effort that needs to be frequently evaluated.As a public company, we conduct an annual management assessment of the effectiveness of our internal controls over financial reportingin compliance with Section 404 of the Sarbanes-Oxley Act of 2002. As a smaller reporting company, we are not currently required to receive a report from our independent registered public accounting firm addressing the effectiveness of our internal controls over financial reporting. As we grow, it may be necessaryin the futureto update our internal controls over financial reporting on the basis ofperiodicreviews.If we are not able to comply with the requirements of Section 404, or if we(or our independent registered public accounting firm)identifydeficiencies in our internal controls over financial reporting that could rise to the level of a material weakness, we may not be able to complete our evaluation, testing and any required remediation in a timely fashion.During the evaluation and testing process, if we identify one or more material weaknesses in our internal controls over financial reporting, we will be unable to assert that our internal controls over financial reporting are effective.If we are unable to assert thatthey are effective (or if our independent registered public accounting firm is unablein the futureto express an opinion on the effectiveness of our internal controls over financial reporting), we could be subject to investigations or sanctions by the SEC or other regulatory authorities, and we could lose investor confidence in the accuracy and completeness of our financial reports, which could cause an adverse effect on the market price of our common stock, our business, reputation, financial position and results of operation.In addition, we could be required to expend significant management time and financial resources to correct any material weaknesses that may be identified or to respond to any regulatory investigations or proceedings. Risks Related to our Securities Our historic stock price has been volatile and the future market price for our common stock is likely to continue to be volatile. This may make it difficult for you to sell our common stock for a positive return on your investment. The public market for our common stock has historically been volatile. Any future market price for our shares is likely to continue to be volatile. This price volatility may make it more difficult for you to sell shares when you want at prices you find attractive. The stock market in general has experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of specific companies. Broad market factors and the investing public’s negative perception of our business may reduce our stock price, regardless of our operating performance. Further, the market for our common stock is limited and we cannot assure you that a larger market will ever be developed or maintained. Market fluctuations and volatility, as well as general economic, market and political conditions, could reduce our market price. As a result, these factors may make it more difficult or impossible for you to sell our common stock for a positive return on your investment. 13 Our management and SAM Special Opportunities Fund, L.P. own a substantial amount of our stock and are capable of influencing our affairs. As of December 31, 2013, our executive officers and directors (and their respective affiliates) beneficially owned approximately 20.0% of our outstanding common stock, with SAM Advisors, LLC, an investment advisor controlled by William B. Smith, our Chairman, beneficially owning approximately 11.4% of our outstanding common stock.As a result, these shareholders substantially influence our management and affairs and, if acting together, control most matters requiring the approval by our shareholders including the election of directors, any merger, consolidation or sale of all or substantially all of our assets and any other significant corporate transactions.The concentration of ownership may delay or prevent a change of control at a premium price. Our articles of incorporation contain authorized, unissued preferred stock which, if issued, may inhibit a takeover at a premium price that may be beneficial to you. Our articles of incorporation allow us to issue up to 10,000,000 shares of preferred stock without further stockholder approval and upon such terms and conditions, and having such rights, preferences, privileges and restrictions as the board of directors may determine. The rights of the holders of common stock will be subject to, and may be adversely affected by, the rights of holders of any preferred stock that may be issued in the future. In addition, the issuance of preferred stock could have the effect of making it more difficult for a third party to acquire control of, or of discouraging bids for control of our company. This could limit the price that certain investors might be willing to pay in the future for shares of common stock. We have no current plans to issue any shares of preferred stock. Shares of stock issuable pursuant to our stock options, warrants, convertible debentures and underwriters’ warrants may adversely affect the market price of our common stock. As ofDecember 31, 2013, we have outstanding under our 2007 StockIncentive Plan stock options to purchase 595,088 shares of common stock, outstanding warrants to purchase 4,772,228 shares of common stock and outstanding convertible debentures to acquire 1,152,223 shares of common stock.The exercise or conversion of these securities and sales of common stock issuable pursuant to them, would reduce a stockholder’s percentage voting and ownership interest. The stock options, warrants and convertible debenturesare likely to be exercised when our common stock is trading at a price that is higher than the exerciseor conversion price of thesesecurities, and we would be able to obtain a higher price for our common stock than we will receive under suchsecurities. The exercise or conversion, or potential exercise or conversion, of these stock options, warrants and convertible debentures could adversely affect the market price of our common stock and adversely affect the terms on which we could obtain additional financing, if needed. The large number of shares eligible for future sale may adversely affect the market price of our common stock. The sale, or availability for sale, of a substantial number of shares of common stock in the public market could materiallyand adversely affect the market price of our common stock and could impair our ability to raise additional capital through the sale of our equity securities. At December 31, 2013, there were 10,576,097 shares of common stock issued and outstanding. Of these shares, approximately 9,886,097 are freely transferable. Our executive officers and directors beneficially own 2,135,337 shares, which would be eligible for resale, subject to the volume and manner of sale limitations of Rule 144 under the Securities Act. An additional 690,000 shares are “restricted shares,” as that term is defined in Rule 144, and are eligible for sale under the provisions of Rule 144. Our common stock is currently considered a “penny stock” and may be difficult to sell unless we obtain a Nasdaq listing. Our common stock is subject to certain rules and regulations relating to “penny stock.”A “penny stock” is generally defined as any equity security that has a price less than $5.00 per share and that is not quoted on a national securities exchange such as Nasdaq.Being a penny stock generally means that any broker who wants to trade in our shares (other than with established clients and certain institutional investors) must comply with certain “sales practice requirements,” including delivery to the prospective purchaser of the penny stock a risk disclosure document describing the penny stock market and the risks associated with it.These penny stock rules make it more difficult for broker-dealers to recommend our common stock and, as a result, our stockholders may have difficulty in selling their shares in the secondary trading market.This lack of liquidity may also make it more difficult for us to raise capital in the future through the sale of our equity securities. 14 We do not intend to pay cash dividends on our common stock, so any return on investment must come from appreciation. We have never declared or paid any cash dividends on our common stock and do not intend to pay cash dividends in the foreseeable future. We intend to invest all future earnings, if any, to fund our growth. Therefore, any investment return in our common stock must come from increases in the trading price of our common stock. ITEM 1B. UNRESOLVED STAFF COMMENTS Not applicable ITEM 2. PROPERTIES We do not own any real property. As of December 31, 2013, our corporate headquarters consisted of approximately 200 square feet, located in New York, New York, for total rent per month of $2,035. Effective February 1, 2014 we entered into a two year lease for our research and development facility and corporate headquarters, consisting of approximately 4,600 square feet of office and light industrial space located in Berkeley, California in the United States. Our lease obligations are $55,000, $60,000 and $5,000 for the years ended December 31, 2014, 2015 and 2016, respectively. ITEM 3. LEGAL PROCEEDINGS On February 13, 2012, Sendio filed a petition of insolvency with the Regional Court in Olomouc, Czech Republic.In March 2012, the court determined that Sendio was insolvent, and control of the legal entity passed to a court appointed trustee. The trustee will oversee the orderly sale of the assets and use the proceeds to satisfy the liabilities of Sendio.Our lease for the Sendio premises was terminated effective March 15, 2012 and our obligation to acquire the building was terminated on February 8, 2012. ITEM 4. MINE SAFETY DISCLOSURES Not applicable 15 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES PRICE RANGE OF COMMON STOCK Our common stock is quoted on the OTC Bulletin Board under the trading symbol VUOC.The following table sets forth the range of high and low trading prices as reported by the OTC Bulletin Board for the periods indicated. Year ended December 31, Quarter High Low High Low First $ Second $ Third $ Fourth $ These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. The closing price of our common stock on March 20, 2014 was $0.88 per share. As of March 20, 2014, we had 244 stockholders of record and approximately 2,800 beneficial owners of common stock. Securities Authorized for Issuance Under Equity Compensation Plans On October 26, 2007, our board of directors approved the Vu1 Corporation 2007 Stock Incentive Plan (the “Plan”).The stockholders approved the Plan on May 22, 2008.In March 2011, the board of directors increased the number of shares authorized for issuance under the Plan from 500,000 to a total of 1,000,000 shares.A majority of our stockholders approved the amendment to the Plan on October 10, 2011. On August 26, 2013 the board of directors increased the number of shares authorized for issuance under the 2007 Stock Incentive Plan by 1,500,000 shares to a total of 2,500,000 shares.We intend to seek stockholder approval in 2014. The following table gives information as of December31, 2013, the end of our most recently completed fiscal year, about shares of common stock that may be issued upon the exercise of options, warrants and rights under the Plan. Equity Compensation Plan Information Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans not approved by security holders - - Equity compensation plans approved by security holders $ Totals $ A description of the Plan can be found in Note 10 to the Notes to Consolidated Financial Statements contained in this Annual Report. 16 Sales of Unregistered Securities The following provides information regarding sales of equity securities by us during the fiscal year ended December 31, 2013, which were not registered under the Securities Act. On January 25, 2013 we completed a private placement to accredited investors of 105,000 restricted shares of our common stock, at a purchase price of $1.00 per share, for gross proceeds of $105,000.As part of the private placement, the investors were issued three-year warrants to purchase 105,000 shares of our common stock, at an exercise price of $1.50 per share. From April 9 to July 11, 2013 we raised gross proceeds of $871,000 in a unit private placement to accredited investors at a price of $1.50 per unit.Each unit is comprised of one share of common stock and one three-year warrant to purchase common stock at an exercise price of $2.00 per share.Included in the proceeds is $110,000 of principal and interest which was converted into the unit offering as described in Note 8.Also included is $10,000 received from a member of our board of directors.We issued an aggregate of 580,667 shares of common stock and warrants to purchase 580,667 shares of common stock at an exercise price of $2.00 per share. From October 10 to December 31, 2013 we received gross proceeds of $650,000 from accredited investors at a price of $1.00 per unit and issued 650,000 shares of common stock and two-year warrants to purchase 650,000 shares of common stock at an exercise price of $1.25 per share. During the year ended December 31, 2013 we issued 48,842 shares of common stock with a fair value of $75,000 to SAM Advisors, LLC. The issuances were based on the closing market prices as of the date of issuance pursuant to our agreement to convert their $12,500 monthly consulting fee to stock at the closing market price on the last business day of each month. SAM Advisors, LLC is an entity controlled by William B. Smith, our chairman and chief executive officer. During the year ended December 31, 2013 we issued 6,143 shares of common stock with a fair value of $11,250 to Charles Hunt, a member of our board of directors. The issuances were based in the closing market prices as of the date of issuance pursuant to our agreement to convert $3,750 of his monthly consulting fee to stock at the closing market price on the last business day of each month. The securities sold in the transactions described above were exempt from registration under Section 4(2) of the Securities Act of 1933 as a sale by an issuer not involving a public offering or under Regulation D promulgated pursuant to the Securities Act of 1933. None of the securities were registered under the Securities Act, or the securities laws of any state, and were offered and sold in reliance on the exemption from registration afforded by Section 4(2) and Regulation D (Rule 506) under the Securities Act and corresponding provisions of state securities laws, which exempts transactions by an issuer not involving any public offering. Such securities may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements and certificates evidencing such shares contain a legend stating the same. ITEM 6. SELECTED FINANCIAL DATA Not applicable 17 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with the Consolidated Financial Statements and notes thereto appearing elsewhere in this Annual Report. Except for historical information, the following discussion contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. See “Cautionary Note Regarding Forward-Looking Statements” and “Risk Factors.” Overview We are focused on designing, developing and selling a line of mercury-free, energy efficient lighting products based on our proprietary light-emitting technology. For the past several years, we have primarily focused our efforts on research and product development of our Electron Stimulated Luminescence™(ESL) technology. In 2007, we formed Sendio s.r.o. in the Czech Republic as a wholly-owned subsidiary for continued development of our lighting products, and to design the manufacturing processes required for commercialization and manufacturing. During 2011, we continued our development work on the technology to refine the prototype with the miniaturization of the electronics and improvements to the efficiency of the products and the design and implementation of the processes required to manufacture our lights. During the second quarter of 2010, we submitted our initial light for safety certification to Underwriters Laboratories (UL®) and, in October 2010, we received that certification. Our efforts are presently focused on this initial product, the R30 size light for recessed fixtures. We are currently supporting initial production of this light and are continuing to enhance our manufacturing capabilities through an outsourcing arrangement with Huayi Lighting. In addition, we are currently developing our version of the standard Edisonian A19 screw-in light (and its European equivalent, the A60), the most common general purpose electric light in the world.We submitted this light in June 2011 for safety certification to UL and, in August 2011, we received certification. We are also developingan R40 flood light for the United States commercial market and a smaller R63 light for the European market to be used in currently-installed recessed lighting fixtures. The commercial viability of our ESL technology will largely depend on these results, the ability to manufacture our products on a large scale commercial basis, market acceptance of the products and other factors noted in the "Risk Factors" section of this Annual Report. During 2013, we focused on initiatives to transition our manufacturing operations to Huayi Lighting from our former facility in the Czech Republic, which in the past has primarily provided us with product testing, engineering development and pilot production of our initial products.These initiatives also included continued efforts to work with Huayi Lighting to refine the manufacturing processes and developing quality control testing necessary for quantity manufacturing.Our progress has been limited, primarily due to lack of adequate funding necessary to execute our business plan.These initiatives are ongoing and, as a result, we had no revenues in 2012. During the year ended December 31, 2011, we recognized revenue of approximately $8,000 from initial sales of our R30 reflector light. As noted above, our independent registered public accounting firm has issued a “going concern” modification to its report on our financial statements for the year ended December 31, 2013, stating that we had a net loss and negative cash flows from operations in fiscal 2013 and that we have an accumulated deficit. Accordingly, these conditions raise substantial doubt about our ability to continue as a going concern. Our Consolidated Financial Statements do not include any adjustments that might result from this going-concern uncertainty. Factors Affecting Financial Results Our anticipated expenditures related to our current operations will primarily depend on personnel costs and additional equipment needs for continued development and manufacturing of our line of lighting products. In addition, we anticipate we will incur substantial costs related to establishing the strategic business relationship with our product manufacturer, as well as for sales, marketing and distribution-related costs, and increased administrative costs. An overall estimate of our capital expenditures is primarily dependent upon the success of our development and the commercial manufacturing results for our lighting products, and as such cannot be presently estimated. 18 Our anticipated costs in 2014 for the continued development of our line of ESL lighting products cannot be reasonably estimated due to the inherent uncertainty of the research and feasibility of the manufacturing processes. There can be no assurance that this development process will be successful or, if successful, that the technology will find a market and achieve sales that can sustain our operations without additional funding. Our emphasis on the development of our planned products, the additional manufacturing processes required by our product manufacturer, the distribution, marketing and branding of products and the development of sales channels relating to our lighting products will command management’s primary attention during the next 12 months. It will also comprise the primary use of our financial resources.In 2013, our success will depend on our ability to secure additional funding, reach commercial manufacturing levels for our R30, R40 and A19 lights, generate market awareness and acceptance of our current and planned lighting products, protect our technology through patents and trade secrets, and develop our planned products to meet industry standards. If we are unable for technological, financial, competitive or other reasons to successfully take these steps, our business and operations will be adversely affected. Results of Operations The following discussion should be read in conjunction with the information set forth in our Consolidated Financial Statements and notes thereto appearing elsewhere in this Annual Report. Years ended December 31, 2013 and 2012 Revenues We had no revenues for the years ended December 31, 2013 and 2012. Research and Development Expenses For the years ended December 31, 2013 and 2012, we were involved in a single project to develop and commercialize our proprietary technology in our R30 size light bulb.For the year ended December 31, 2013 and 2012, research and development expenses were comprised of technical consulting expenses, product line development fees, material and travel. Research and development expenses increased approximately $100,000 to $647,000 for the year ended December 31, 2013 compared to $547,000 for the year ended December 31, 2012.The increase was primarily due to increases in technical consulting fees and travel during 2013. General and Administrative Expenses General and administrative expenses for the years ended December 31, 2013 and 2012 were comprised of share-based compensation expenses, consulting and salaries expenses, professional and legal fees, insurance, travel and general corporate related overhead and office expenses. General and administrative expenses increased by approximately $154,000 to $1,692,000 for the year ended December 31, 2013 compared to $1,538,000 for the year ended December 31, 2012.Non-cash charges related to share-based compensation expenses increased $693,000 to $1,109,000 relating primarily to stock and stock options issued to directors and officers compared to $416,000 for the year ended December 31, 2012.This increase was partially offset by decreases in consulting expenses,professional fees and a lower level of operations in 2013. Marketing Expenses Marketing expenses for the years ended December 31, 2013 and 2012 were comprised of consulting fees, and office related expenses. For the year ended December 31, 2013 marketing expenses also included share based compensation expense.Marketing expenses decreased by approximately $380,000 to $375,000 for the year ended December 31, 2013 compared to $755,000 for the year ended December 31, 2012. Non-cash charges related to share based compensation were $112,000 for the year ended December 31, 2012.There was no comparable expense for the year ended December 31, 2013. The remaining decrease was due primarily to decreases in consulting fees related to public relations, channel development and packaging costs for the year ended December 31, 2013. 19 Other Income and Expense Other income and expense for the years ended December 31, 2013 and 2012 was comprised of interest income, interest expense, derivative valuation gain, loss on extinguishment of debt and gain on disposal of foreign subsidiary. Interest income was $19 for the year ended December 31, 2012.There was no amount for the year ended December 31, 2013. The decrease was due to lower average cash balances during the year. Interest expense for the year ended December 31, 2013 decreased $118,000 to $1,192,000 compared to $1,310,000 for the year ended December 31, 2012.Interest expense for the year ended December 31, 2013 and 2012 includes the amortization related to the original issue discount, beneficial conversion feature, warrant allocation and loan costs related to our Convertible Debentures as discussed in Note 6 to the Notes to Consolidated Financial Statements. In addition, interest expense includes interest related to our Bridge Notes as discussed in Note 7 to the Notes to Consolidated Financial Statements. Interest expense in 2012 also includes interest on the Note Payable as discussed in Note 8. The decrease primarily due to the decrease in non-cash amortization of the original issue discount, beneficial conversion feature, warrant allocation and loan costs related to our Convertible Debentures, which were fully amortized by June 30, 2013.This was partially offset by increases in cash and penalty interest expense related to the defaulted Convertible Debentures as discussed in Note 6. Derivative valuation gain results from embedded derivative financial instruments that are required to be measured at fair value. Derivative valuation gain amounted to approximately $592,000 for the year ended December 31, 2012. There was no comparable expense for the year ended December 31, 2013. Liquidity and Capital Resources We had cash of $92,795 and short-term debt of $4,005,975, of which $1,452,975 is in default as of December 31, 2013. Through March 28, 2014 we have raised a total of $150,000 in a private placement to accredited investors at a purchase price of $1.00 per share.The investors were issued 150,000 shares of restricted common stock and two-year warrants to purchase 150,000 shares of common stock, at an exercise price of $1.25 per share. We must obtain additional financing in 2014 to fund our operations, research and product development and manufacturing activities, through one or more debt or equity financings.Our efforts to raise sufficient capital may not be successful, and even if we are able to obtain additional financing, the terms of any such financing may be unfavorable to us and may be highly dilutive to existing stockholders. No assurance can be given that additional financing will be available on terms acceptable to us, if at all. If we are unable to obtain sufficient cash to continue to fund operations or if we are unable to locate a strategic partner, we may be forced to curtail or cease operations.Any inability to obtain additional cash as needed would have a material adverse effect on our financial position, results of operations and our ability to continue in existence.Our independent registered public accounting firm added an explanatory paragraph to its opinion on our 2013 financial statements stating that there was substantial doubt about our ability to continue as a going concern. Contractual Obligations We had no contractual obligations for operating leases as of December 31, 2013.We entered into a two year lease obligation effective February 1, 2014.Our lease obligations are $55,000, $60,000 and $5,000 for the years ended December 31, 2014, 2015 and 2016, respectively. 20 Impact of Inflation We expect to be able to pass inflationary increases for raw materials and other costs on to our customers through price increases, as required, and do not expect inflation to be a significant factor in our business. Seasonality Although our operating history is limited, we do not believe our products are seasonal. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Critical Accounting Estimates and Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires the use of estimates that affect the reported amounts of assets, liabilities and expenses. We evaluate our estimates on an ongoing basis and base our estimates on historical experience and on various assumptions that we believe to be reasonable under the circumstances at that time.The discussion below is intended as a brief discussion of some of the judgments and uncertainties that can impact the application of these policies and the dollar amounts reported on our financial statements.Actual results may differ from these estimates under different assumptions or conditions. We believe that the following critical accounting policies affect our more significant estimates used in the preparation of our financial statements and is important to the understanding of our results of operations.This is not a complete list of all of our accounting policies, and there may be other accounting policies that are significant to your understanding of our company.For a detailed discussion on the application of these and our other accounting policies, see Note 2 to the Notes to Consolidated Financial Statements. Share-Based Payments We account for share-based compensation expense to reflect the fair value of share-based awards measured at the grant date.This expense is recognized over the requisite service period and is adjusted each period for anticipated forfeitures. We estimate the fair value of each share-based award on the date of grant using the Black-Scholes option valuation model. The Black-Scholes option valuation model incorporates assumptions as to stock price volatility, the expected life of options, a risk-free interest rate and dividend yield. Fair Value Measurements ASC 820 “Fair Value Measurements” defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. This hierarchy prioritizes the inputs into three broad levels. Level 1 inputs are quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2 inputs are quoted prices for similar assets and liabilities in active markets or inputs that are observable for the asset or liability, either directly or indirectly through market corroboration, for substantially the full term of the financial instrument. Level 3 inputs are unobservable inputs based on our own assumptions used to measure assets and liabilities at fair value. A financial asset or liability’s classification within the hierarchy is determined based on the lowest level input that is significant to the fair value measurement. Significant fair value measurements resulted from our discount and beneficial conversion feature and warrant allocation on our convertible debentures and our share-based payment arrangements. 21 ITEM7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Market risk is the risk of loss to future earnings, to fair values or to future cash flows that may result from changes in the price of a financial instrument.The value of a financial instrument may change as a result of changes in interest rates, exchange rates, commodity prices, equity prices and other market changes. Under our manufacturing agreement with Huayi Lighting Company Ltd., we are invoiced in U.S. dollars.However, we may be subject to the risk of fluctuations in raw material prices in the future, since our arrangement with Huayi Lightingprovides that increases and decreases in the prices of such raw materials obtained from local China-based vendors are passed through to us in the form of adjusted final finished good prices charged by Huayi Lighting. We have not used any forward contracts or currency borrowings to hedge our exposure to foreign currency exchange risk, but we may consider the use of such contracts in the future. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The information required by this Item is set forth in our Consolidated Financial Statements and notes thereto beginning at page F-1 of this Annual Report. ITEM 9. CHANGES IN AND DISAGREEMENTS WITH THE ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None ITEM 9A. CONTROLS AND PROCEDURES Disclosure Control and Procedures We maintain disclosure controls and procedures designed to ensure that information required to be disclosed in our filings under the Securities Exchange Act of 1934 is (1)recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and (2)accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow timely decisions regarding required disclosure. As required by Rule 13a-15 under the Exchange Act, as of the end of the fiscal year covered by this Annual Report, we have carried out an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures. This evaluation was carried out under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer. Based upon that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that our disclosure controls and procedures are effective at December 31, 2013. There have been no changes in our internal controls over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the fourth quarter of fiscal 2013 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. Management’s Annual Report on Internal Control Over Financial Reporting Our management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Exchange Act Rule 13a-15(f)).Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer, we conducted an evaluation of our internal control over financial reporting as of December31, 2013, based on the framework in Internal Control Integrated Framework issued by the Committee of Sponsoring Organizations (COSO) of the Treadway Commission.Based on our evaluation under the framework in Internal Control – Integrated Framework, management concluded that our internal control over financial reporting was effective as of December31, 2013. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Therefore, even those systems determined to be effective can provide only reasonable assurance with respect to financial statement preparation and presentation. This Annual Report on Form 10-K does not include an attestation report of our independent registered public accounting firm regarding internal control over financial reporting.Management’s report was not subject to attestation by our independent registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit us to provide only management’s report in this Annual Report. 22 /S/ William B. Smith /S/Matthew J. DeVries William B. Smith Chief Executive Officer Matthew J. DeVries Chief Financial Officer THE FOREGOING MANAGEMENT REPORT ON INTERNAL CONTROL OVER FINANCIAL REPORTING SHALL NOT BE DEEMED TO BE “FILED” WITH THE SEC, NOR SHALL SUCH INFORMATION BE INCORPORATED BY REFERENCE INTO ANY PAST OR FUTURE FILING UNDER THE SECURITIES ACT OR THE EXCHANGE ACT, EXCEPT TO THE EXTENT WE SPECIFICALLY INCORPORATE IT BY REFERENCE INTO SUCH FILING. ITEM 9B.OTHER INFORMATION None 23 PART III ITEM 10.DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Executive Officers and Directors The following table sets forth the names and ages of our executive officers, directors and key personnel, and their positions with us, as of March 20, 2014: Name Age Title William B. Smith 45 Chairman of the Board of Directors and Chief Executive Officer Matthew J. DeVries 51 Chief Financial Officer Charles Hunt, Ph.D. 60 Director John E. Rehfeld 73 Director W. Duncan Troy 54 Director Mark W. Weber 56 Director Joshua Hauser 68 Director The principal occupations for the past five years (and, in some instances, for prior years) of each of our executive officers and directors are as follows: William B. Smith has served as our Chief Executive Officer since June, 2012.He was elected to our board of directors in November 2010 and elected chairman in January 2011.Mr. Smith is the Founder and has been the Chief Executive Officer of Smith Asset Management, Inc. since 1997.Mr. Smith is also the President and Chief Executive Officer since 2004 of SAM Advisors, LLC, a money management firm spun off from Smith Asset Management, Inc., specializing in distressed public debt and equities trading at discounts to intrinsic value, as well as special situation investments.In addition, Mr. Smith is the founder and has been the Managing Member of SAM Capital Partners, LLC, the General Partner of SAM Special Opportunities Fund, LP (our largest stockholder) since 2009. As the Chairman and our company’s largest stockholder (through entities controlled by him), Mr. Smith leads the board and guides the company.Mr. Smith brings a deep background in technology companies through his portfolio investments, and extensive experience in mergers and acquisitions and capital markets transactions. Matthew J. DeVries has served as our Chief Financial Officer since October 2006. Mr. DeVries has been an independent financial consultant since 2001, providing public and privately-held corporations financial assistance and has coordinated audits and supervised the preparation and filing of public disclosure documents for corporations in his consulting practice. Charles Hunt, Ph.D. was elected to our board of directors in October 2006.Dr. Hunt holds B.S.E.E. and M.S.E.E. degrees from the University of Utah and a Ph.D. in electrical engineering from Cornell University.He has been at the University of California at Davis since 1986, where he is presently a Professor with multiple appointments and a visiting Professor of Electronics in the Faculty of Physics of the University of Barcelona.Dr. Hunt is a Senior Member of the Institute of Electrical and Electronics Engineers, and is author or co-author of more than 120 refereed publications and eight books, and holds 12 patents.From 1997 to 2004, he served as editor of the journal, Solid-State Electronics. Dr. Hunt brings 25 years of scientific knowledge in technology product development in the electronic and electrical industries, making his insights invaluable to the board. 24 John E. Rehfeldwas elected to ourboard ofdirectorsin September 2011.Mr.Rehfeld is currently on the board of directors ofLantronix, Inc., a provider of secure communication technologies (since May 2010), Local.com Corporation, a local search engine provider (since 2005), and Enkeboll Design, a privately-held company (since January 2006).Mr. Rehfeld was previously a director of ADC Telecommunications, Inc., a provider of network infrastructure solutions (from September 2004 to December 2010, when it was sold), Overtone, a privately-held company that monitors company-hosted online forums and feedback platforms (from 2002 to April 2011, when it was sold), and Primal Solutions, Inc., a managed software solutions provider (from December 2008 to June 2009).Mr.Rehfeld most recently served as Chief Executive Officer of Spruce Technologies, Inc., a DVD authoring software company, during 2001.From 1997 to 2001, Mr.Rehfeld served as Chairman and Chief Executive Officer of ProShot Golf, Inc.He also served as President and Chief Executive Officer of Proxima Corporation from 1995 to 1997, and as President and Chief Executive Officer of ETAK, Inc. from 1993 to 1995.Mr.Rehfeld is the Chairman Emeritus of the Forum of Corporate Directors in Orange County, California. Mr.Rehfeld’s over 30 years of executive experience in high growth industries, including prior experience as a Chief Executive Officer of a number of companies; prior and current experience serving as a director of a number of public and private companies, and a distinguished educational background, including an M.B.A. degree from Harvard University and a B.S. degree in chemical engineering from the University of Minnesota, as well as his current positions as adjunct professor of marketing and strategy for the Executive M.B.A. Programs at Pepperdine University (since 1998) and the University of San Diego (since 2010), provide him with the skills and qualifications to serve on ourboard ofdirectors. Duncan Troy was elected to our board of directors in February 2004, and served as our Chairman of the Board from May 2004 to July 2008, and from July 2010 to January 2011.Mr. Troy was a former Telegen advisory board member and is a current director of the following U.K. based companies:Private Equity III Limited, a U.K. investment vehicle (from September 1996 to date) and SMS Lottome Limited, a U.K. cell phone lottery and gaming company (from March 2004 to date). Mr. Troy’s nearly 30 years of service as a board member and investor in many early-stage and growth companies make him well qualified as a member of our board. Mark W. Weber was elected to our board of directors in June 2005.Mr. Weber has been a marketing consultant, strategic planner and senior business advisor to financial services companies, technology companies and emerging growth companies since 1988. Mr. Weber has been involved in raising private capital and launching start up, emerging growth technology companies and new banks over the past 20 years. Since 1988, he has been the President of Weber Marketing Group, the 12th largest marketing agency in Washington State and a national provider of marketing consulting and branding services to financial services and technology companies across the United States. Mr. Weber was a founder and board member of Pacifica Bank from 1998 to 2005. Pacifica Bank was a SEC-registered business bank sold in 2005 to United Bank California. Mr. Weber also served as chairman of the board’s compensation committee at Pacifica from 2002 to 2005. Mr. Weber served as an advisory board member of several technology and emerging growth companies between 1990 and 2001. He has been on the Board of Trustees of the Noemi Fund, part of Agros International, since 2003. Mr. Weber’s experience in launching, marketing and branding technology and emerging growth companies make him well qualified to be a member of our board. Joshua Hauser was elected to our board of directors in July, 2013. Mr. Hauser has been a director of Transistor Devices, Inc., a privately held company based in New Jersey engaged in the design and manufacture of power supplies for commercial, industrial and military applications since 1999; he has served as Chairman of the Board of Transistor Devices, Inc. since 2007. In addition, Mr. Hauser is a Management Consultant with JKD Consultants, Inc. since 1999. He has also served as President and a Director of Odyne Corporation from 2004 to 2009. Odyne was a publicly traded (OTC) clean technology company manufacturing plug-in hybrid electric drive systems for heavy vehicles. Mr. Hauser has also served as a director on several publicly traded companies over the course of his career, including Unitech, plc (London), Veeco Instruments Inc. (NYSE) and Nemic Lambda KK (Tokyo).His previous management roles included President Siebe Power Controls (1996-1999), Managing Director Power Supplies Division Unitech plc (1989-1996) and Executive Vice President Veeco Instruments (1987-1989).Mr. Hauser has a BSEE and MSEE from Columbia University School of Engineering. Mr. Hauser’s experience with electronics manufacturing, clean technology and as a current and former director make him well qualified to be a member of our board. 25 All directors hold office until the next annual meeting of stockholders and the election and qualification of their successors.Officers are elected annually by the board of directors and serve at the discretion of the board.There are no family relationships among our directors and executive officers.As of March 20, 2014, there are no proceedings to which any of our directors, executive officers, affiliates or stockholders is a party adverse to us. Board of Directors and Corporate Governance Our board of directors is responsible for establishing broad corporate policies and for overseeing our overall management.In addition to considering various matters which require board approval, the board provides advice and counsel to, and ultimately monitors the performance of, our senior management. We established a Compensation Committee in 2008, and an Audit Committee and Nominations and Corporate Governance Committee in September 2011.The charters for the Audit Committee, Compensation Committee and Nominations and Corporate Governance Committee are available at our website, www.vu1.com.Five members of our board of directors, Charles Hunt, Joshua Hauser, John E. Rehfeld, Duncan Troy and Mark W. Weber, are considered “independent” within the meaning of the listing rules of the Nasdaq Stock Market. The board, its committees and our management strive to perform and fulfill their respective duties and obligations in a responsible and ethical manner.The board and the Audit, Compensation and Nominations and Corporate Governance Committees each perform annual self evaluations.We have adopted a Code of Ethics that applies to our Chief Executive Officer and Chief Financial Officer.Upon request, we will provide to any person without charge a copy of our Code of Ethics.Any such request should be made to Matthew DeVries, Chief Financial Officer, Vu1 Corporation, 1001 Camelia Ave Berkeley, CA 94710. Committees of the Board Audit Committee.The board has an Audit Committee comprised of three non-employee directors, John E. Rehfeld (chairman), Joshua Hauser and Mark W. Weber.Each member of the Audit Committee is independent as defined under Nasdaq’s listing rules.The board of directors has determined that Mr. Rehfeld qualifies as an “audit committee financial expert.”The Audit Committee functions pursuant to a written charter, under which the committee has such powers as may be assigned to it by the board from time to time.The Audit Committee was established in September 2011.Until the formation of the Audit Committee, the entire board of directors performed the functions of the Audit Committee.The Audit Committee is currently charged with, among other things: · recommending to the board of directors the engagement or discharge of our independent public accountants, including pre-approving all audit and non-audit related services; · the appointment, compensation, retention and oversight of the work of the independent auditor engaged by us for the purpose of preparing or issuing an audit report or performing other audit review or attest services for us; · establishing procedures for the receipt, retention and treatment of complaints received by us regarding accounting, internal accounting controls or auditing matters and for the confidential, anonymous submission by our employees of concerns regarding questionable accounting or auditing matters; · approving the scope of the financial audit; 26 · requiring the rotation of the lead audit partner; · consulting regarding the completeness of our financial statements; · reviewing changes in accounting principles; · reviewing the audit plan and results of the auditing engagement with our independent auditors and with our officers; · reviewing with our officers, the scope and nature and adequacy of our internal accounting and other internal controls over financial reporting and disclosure controls and procedures; · reviewing the adequacy of the Audit Committee Charter at least annually; · meeting with our Internal Auditor on a regular basis; · performing an internal evaluation of the Audit Committee on an annual basis; and · reporting to the board of directors on the Audit Committee's activities, conclusions and recommendations. Compensation Committee.The board has a Compensation Committee comprised of two non-employee directors, Duncan Troy (chairman) and Mark Weber.Each member of the Compensation Committee is independent as defined under Nasdaq’s listing rules.The Compensation Committee functions pursuant to a written charter, under which the committee has such powers as may be assigned to it by the board from time to time.The Compensation Committee was established in 2008. The Compensation Committee is currently charged with, among other things, assisting the board in: · approving and evaluating the compensation of directors and executive officers; · establishing strategies and compensation policies and programs for employees to provide incentives for delivery of value to our stockholders; · establishing policies to hire and retain senior executives, with the objective of aligning the compensation of senior management with our business and the interests of our stockholders; · together with management, surveying the amount and types of executive compensation paid by comparable companies, and engaging consultants as necessary to assist them; · periodically reviewing corporate goals and objectives relevant to executive compensation and making recommendations to the board for changes; · assisting management in evaluating each executive officer's performance in light of corporate goals and objectives, and recommending to the board (for approval by the independent directors) the executive officers' compensation levels based on this evaluation; · overseeing our stock option plan or other stock-based plans with respect to our executive officers and employee board members, who are subject to the short-swing profit restrictions of Section 16 of the Securities Exchange Act of 1934, as amended; · reviewing the overall performance of our employee benefit plans and making recommendations to the board regarding incentive-compensation plans and equity-based plans; 27 · together with the Nominations and Corporate Governance Committee, reviewing and making recommendations to the independent directors of the board regarding the form and amount of director compensation; · ensuring that our compensation policies meet or exceed all legal and regulatory requirements and any other requirements imposed on us by the board; and · producing an annual report on executive compensation for inclusion in our information statement. In general, the Compensation Committee formulates and recommends compensation policies for board approval, oversees and implements these board-approved policies, and keeps the board apprised of its activities on a regular basis.In addition, the Compensation Committee together with the Nominations and Corporate Governance Committee, develops criteria to assist the board's assessment of the Chief Executive Officer's leadership of our company. Nominations and Corporate Governance Committee.The board has a Nominations and Corporate Governance Committee comprised of two non-employee directors, Mark W. Weber (chairman) and Duncan Troy.Each member of the Nominations and Corporate Governance Committee is independent as defined under Nasdaq’s listing rules.The Nominations and Corporate Governance Committee functions pursuant to a written charter, under which the committee has such powers as may be assigned to it by the board from time to time.The Nominations and Corporate Governance Committee was established in September 2011.Until the formation of the Nominations and Corporate Governance Committee, the entire board of directors performed the functions of the Nominations and Corporate Governance Committee.The Nominations and Corporate Governance Committee is currently charged with, among other things, assisting the board in: · identifying individuals qualified to become board members and recommending that the board select a group of director nominees for each next annual meeting of our stockholders; · ensuring that the Audit, Compensation and Nominations and Corporate Governance Committees of the board have the benefit of qualified and experienced "independent" directors; · developing and recommending to the board a set of effective corporate governance policies and procedures applicable to us, and reviewing and reassessing the adequacy of such guidelines annually and recommending to the board any changes deemed appropriate; · periodically reviewing the charters of all board committees and recommending to the committees and board any changes deemed appropriate; · developing policies on the size and composition of the board; · conducting annual evaluations of the performance of the board, committees of the board and individual directors; · reviewing conflicts of interest and the independence status of directors; · together with the Compensation Committee, reviewing and making recommendations to the independent directors of the board regarding the form and amount of director compensation; · reviewing the structure of our senior staffing and management succession plans with the Chief Executive Officer; 28 · together with the Compensation Committee, developing criteria to assist the board's assessment of the Chief Executive Officer's leadership of our company; and · generally advising the board (as a whole) on corporate governance matters. Committee Interlocks and Insider Participation No member of our board of directors is an employee or consultant for us or our subsidiaries, except for William B. Smith. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) of the Securities Exchange Act of 1934, as amended, requires our officers and directors and persons who own more than 10% of our common stock to file reports of ownership on Form 3 and changes in ownership on Form 4 or 5 with the SEC.Such officers, directors, and 10% stockholders are also required by SEC rules to furnish us with copies of all Section 16(a) reports they file. We believe that our officers, directors, and 10% stockholders complied with their Section 16(a) filing obligations during the year ended December 31, 2013, except for the following: William B. Smith did not report a grant of options and W. Duncan Troy, Charles Hunt, Ph.D., William B. Smith, John E. Rehfeld, Joshua Hauser, Matthew DeVries and Mark W. Weber did not file a Form 4 to report an issuance of restricted stock. Code of Ethics On March 29, 2011, we adopted a Code of Business Conduct and Ethics applicable to our principal executive officer, principal financial and accounting officer or persons performing similar functions. The Code of Ethics and Business Conduct codifies the business and ethical principles that govern all aspects of our business. ITEM 11. EXECUTIVE COMPENSATION The following table provides information about the compensation paid to, earned or received during the last two fiscal years ended December 31, 2013 and 2012 by (a)all persons serving as principal executive officer, and (b) our two other most highly compensated executive officers whose total compensation exceeded $100,000 in fiscal 2013, as follows (collectively, the “Named Executive Officers”): · William B. Smith, our Chief Executive Officer (principal executive officer); · Scott C. Blackstone, our former Chief Executive Officer (principal executive officer); · Matthew DeVries, Chief Financial Officer (principal financial officer). 29 Summary Compensation Table Name and Principal Position Year Salary ($) Bonus ($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation Nonqualified Deferred Compensation Earnings All Other Compensation Total ($) William B. Smith Chief Executive Officer, - Principal Executive Officer (1) - Scott C. Blackstone Former Chief - Executive Officer, Principal Executive Officer (2) - Matthew DeVries Chief Financial - Officer (3) - On June 11, 2012, the board of directors appointed Mr. Smith as our Chief Executive Officer. For the years ended December 31, 2013 and 2012, a total of $75,000 and $62,500 of his salary was converted into 48,842 and 56,208 shares of our common stock based on the closing market prices of our common stock on the last business day of each month beginning in August, 2012.The 2013 option awards amount is comprised of the fair value of the vested portion of a ten-year option to purchase 250,000 shares of common stock at an exercise price of $1.70 per share awarded on February 20, 2013 with a fair value of $410,540. This amount does not reflect the actual amounts that may be realized. The fair values of the options were computed using the Black-Scholes option valuation method with the assumptions as detailed in Note 10 to the Notes to Consolidated Financial Statements. On April 27, 2011, the board of directors appointed Mr. Blackstone as our Chief Executive Officer and entered into a three-year employment agreement as of that date.The 2012 option awards amount is comprised of the fair value of the vested portion of a ten-year option to purchase 110,807 shares of common stock at an exercise price of $7.82 per share awarded on April 27, 2011 with a fair value of $616,084, of which $239,406 was recognized in the year ended December 31, 2012. This amount does not reflect the actual amounts that may be realized. The fair values of the options were computed using the Black-Scholes option valuation method with the assumptions as detailed in Note 10 to the Notes to Consolidated Financial Statements.Mr. Blackstone resigned as our Chief Executive Officer on June 6, 2012. The 2013 stock awards amount is comprised of the fair value of 20,000 shares of restricted common stock awarded on February 20, 2013 at a price of $1.61 per share and the vested portion of a grant of 50,000 shares of restricted stock awarded on August 26, 2013 at a price of $1.20 per share. The fair value of the awards was $32,200 and $60,000, respectively of which $32,200 and $27,312 was recognized in 2013.The fair values were based on the closing market price of our common stock on the date of grant. The 2013 and 2012 stock awards amount is comprised of the fair value of the vested portion of a grant of 20,000 shares of restricted stock award on August 17, 2012 at a price of $2.24 per share based on the closing market price of that date. The fair value of the award was $44,800, of which $28,107 and $16,693 was recognized in 2013 and 2012, respectively. The 2013 option awards amount is comprised of the fair value of a fully vested ten-year option to purchase 10,100 shares of common stock at an exercise price of $1.61 per share awarded on February 20, 2013 with a fair value of $16,260. This amount does not reflect the actual amounts that may be realized. The fair values of the options were computed using the Black-Scholes option valuation method with the assumptions as detailed in Note 10 to the Notes to Consolidated Financial Statements. The following table summarizes equity awards outstanding at December31, 2013 for each of the executive officers named in the Summary Compensation Table above: Outstanding Equity Awards at Fiscal Year End Option Awards Stock Awards Name Number of Securities Underlying Unexercised Options (#) Exciseable Number of Securities Underlying Unexercised Options(#) Unexerciseable Equity Incentive Plan Awards: Number of Securities Underlying Unexercised Unearned Options (#) Option Exercise Price ($) Option Expiration Date Number of Shares or Units of Stock That Have Not Vested (#) Market Value of Shares or Units of Stock That Have Not Vested ($) Equity Incentive Plan Awards: Number of Unearned Shares, Units or Other Rights That Have Not Vested (#) Equity Incentive Plan Awards: Market or Payout Value of Unearned Shares, Units or Other Rights That Have Not Vested ($) William B. Smith $ 8/21/2016 William B. Smith $ 3/11/2018 Matthew DeVries Matthew DeVries $ 2/20/2023 Matthew DeVries $ 3/13/2021 Matthew DeVries $ 9/8/2018 30 Employment Agreements We do not have agreements with any of our Named Executive Officers providing for payments, whether from resignation, retirement or other termination of employment, resulting from a change of control. Director Compensation Non-employee Director Compensation. Non-employee directors currently receive no cash compensation for serving on our board of directors, other than reimbursement of all reasonable expenses for attendance at board and board committee meetings. Under our 2007 StockIncentive Plan, non-employee directors are entitled to receive stock options to purchase shares of common stock or restricted stock grants. Employee Director Compensation.Directors who are employees of our company receive no compensation for services provided in that capacity, but are reimbursed for out-of-pocket expenses in connection with attendance at meetings of our board and its committees. The table below summarizes the compensation we paid to non-employee directors for the year ended December 31, 2013: Director Compensation Name Fees Earned or Paid in Cash($) Stock Awards ($) Option Awards ($) Non-Equity Incentive Plan Compensation ($) Nonqualified Deferred Compensation Earnings($) All Other Compensation ($) Total ($) W. Duncan Troy (1) - W. Duncan Troy (1) - Mark W. Weber (2) - Charles E. Hunt (3) - John E. Rehfeld (4) - Joshua Hauser (5) - John J. Boyle, III (6) - Paul Fletcher (7) - The 2013 stock awards amount is comprised of the fair value of the vested portion of a grant of 25,500 shares of restricted stock award on June 1, 2012 at a price of $3.40 per share based on the closing market price of that date. The fair value of the award was $86,700, of which $28,317 was recognized in 2013.It also includes the fair value of a fully vested grant of 30,000 shares of restricted common stock awarded on February 20, 2013 at a price of $1.61 per share and a fair value of $48,300 and the fair value of the vested portion of a grant of 50,000 shares of restricted stock award on August 26, 2013 at a price of $1.20 per share based on the closing market price of that date. The fair value of the award was $60,000, of which $27,312 was recognized in 2013.The option awards amount is comprised of the fair value of a fully vested ten-year option to purchase 16,250 shares of common stock at an exercise price of $1.61 per share awarded on February 20, 2013 with a fair value of $26,161. The 2013 stock awards amount is comprised of the fair value of the vested portion of a grant of 29,000 shares of restricted stock award on June 1, 2012 at a price of $3.40 per share based on the closing market price of that date. The fair value of the award was $98,600, of which $35,397 was recognized in 2013.It also includes the fair value of a fully vested grant of 30,000 shares of restricted common stock awarded on February 20, 2013 at a price of $1.61 per share and a fair value of $48,300 and the fair value of the vested portion of a grant of 50,000 shares of restricted stock award on August 26, 2013 at a price of $1.20 per share based on the closing market price of that date. The fair value of the award was $60,000, of which $27,312 was recognized in 2013. The option awards amount is comprised of the fair value of a fully vested ten-year option to purchase 16,250 shares of common stock at an exercise price of $1.61 per share awarded on February 20, 2013 with a fair value of $26,161. 31 Fees paid or earned in cash relates to consulting work performed for us by Mr. Hunt during 2013. Mr. Hunt converted $11,250 of this amount into 6,143 shares of our common stock based on the closing market price at the end of each month in which such fees were earned. The 2013 stock awards amount is comprised of the fair value of the vested portion of a grant of 20,000 shares of restricted stock award on June 1, 2012 at a price of $3.40 per share based on the closing market price of that date. The fair value of the award was $68,000, of which $28,317 was recognized in 2013. It also includes the fair value of the vested portion of a grant of 50,000 shares of restricted stock award on August 26, 2013 at a price of $1.20 per share based on the closing market price of that date. The fair value of the award was $60,000, of which $27,312 was recognized in 2013. The 2013 stock awards amount is comprised of the fair value of the vested portion of a grant of 29,000 shares of restricted stock award on June 1, 2012 at a price of $3.40 per share based on the closing market price of that date. The fair value of the award was $98,600, of which $41,060 was recognized in 2013. It also includes the fair value of the vested portion of a grant of 50,000 shares of restricted stock award on August 26, 2013 at a price of $1.20 per share based on the closing market price of that date. The fair value of the award was $60,000, of which $27,312 was recognized in 2013. The 2013 stock awards amount is comprised of the fair value of the vested portion of a grant of 50,000 shares of restricted stock award on August 26, 2013 at a price of $1.20 per share based on the closing market price of that date. The fair value of the award was $60,000, of which $27,312 was recognized in 2013. The 2013 stock awards amount is comprised of the fair value of the vested portion of a grant of 25,500 shares of restricted stock award on June 1, 2012 at a price of $3.40 per share based on the closing market price of that date. The fair value of the award was $86,700, of which $36,106 was recognized in 2013. The 2013 stock awards amount is comprised of the fair value of the vested portion of a grant of 29,000 shares of restricted stock award on June 1, 2012 at a price of $3.40 per share based on the closing market price of that date. The fair value of the award was $98,600, of which $41,060 was recognized in 2013. The option amounts discussed above do not reflect the actual amounts that may be realized. The fair values of the options were computed using the Black-Scholes option valuation method with the assumptions as detailed in Note 10 to the Notes to Consolidated Financial Statements. 2007 StockIncentive Plan In October 2007, our board of directors adopted the Vu1 Corporation 2007 Stock Incentive Plan (the “Stock Plan”).As of December 31, 2013, 595,088 shares of common stock were reserved for issuance upon the exercise of outstanding stock options under the Stock Plan.Set forth below is a summary of the Stock Plan, but this summary is qualified in its entirety by reference to the full text of the Stock Plan, which has been filed with the SEC, and any stockholder who wishes to obtain a copy of the Stock Plan may do so by written request to Vu1 Corporation, 1001 Camelia Ave, Berkeley, CA 94710, Attention: Mr. Matthew DeVries, Chief Financial Officer. Administration.The Stock Plan is administered byour board ofdirectors, or a committee appointed by, and consisting of two or more members of theboard ofdirectors.Each member of the committee must exhibit the independence necessary to comply with any applicable securities law, the rules of the exchange on which ourcommonstock is traded or any other applicable law, as necessary.Committee members serve for such term as theboard may determine, subject to removal by theboard at any time. Except for the terms and conditions explicitly set forth in the Stock Plan, the administrator has exclusive authority, in its discretion, to determine all matters relating to awards under the Stock Plan, including the selection of individuals to be granted awards, the type of awards, the number of shares ofcommonstock subject to an award, all terms, conditions, restrictions and limitations, if any, of an award and the terms of any document, agreement or instrument that evidences the award.The administrator also has exclusive authority to interpret the Stock Plan and may from time to time adopt, and change, rules and regulations of general application for the Stock Plan’s administration.The administrator’s interpretation of the Stock Plan and its rules and regulations, and all actions taken and determinations made by the administrator pursuant to the Stock Plan, are conclusive and binding on all parties involved or affected.The administrator may delegate administrative duties to such of our officers as it so determines. 32 Shares subject to the Stock Plan.The Stock Plan authorizes the granting of awards for up to an aggregate of 2,500,000 shares of our authorized but unissuedcommonstock (subject to adjustment as described below).Shares that were previously the subject of an award under the Stock Plan that are no longer subject to the award become available for future grant. Eligible Participants.All of our employees, directors, officers, consultants, agents, advisors and independent contractors and of our subsidiaries are eligible to participate in the Stock Plan, as selected by the administrator. Awards.The administrator has the authority, in its sole discretion, to determine the type or types of awards to be made under the Stock Plan.Such awards include incentive stock options, nonqualified stock options and stock awards.Awards may be granted singly or in combination.An eligible person may receive one or more grants of awards as the administrator may from time to time determine, and such determinations may be different as to differentholders and may vary as to different grants, even when made simultaneously. · Stock Options.Each optionwill vest and become exercisable from time to time over such period and upon such terms as the administrator may determine; provided that unless the administrator specifies a different schedule, the default vesting rate is 36 months after the grant date.The exercise price of each stock option grantedwill be as determined by the administrator, butwill not be less than 100% of the fair market value of thecommonstock on the date the option is granted.The administrator has the authority to determine the treatment of stock option grants upon a participant’s retirement, disability, death or termination.Stock options granted under the Stock Plan may not be assigned or transferred by the holder of the option other than by will or by the applicable laws of descent and distribution and, during the holder’s lifetime, such awards may be exercised only by the holder. With respect to incentive stock options, (i) the aggregate fair market value of the common stock with respect to which options are exercisable for the first time by a participant in any calendar year may not exceed $100,000 (with any amount in excess of $100,000 being treated as a nonqualified stock option) and (ii) the expiration date of such options may not be more than ten years after the date of the grant. Incentive stock options may be granted to a person who, at the time the option is granted, owns more than 10% of our outstanding voting capital stock only if the exercise price per share is not less than 110% of the fair market value of the common stock on the grant date and the option term does not exceed five years from the grant date. · Restricted Stock Awards.The administrator, in its discretion, may grant restricted stock awards to participants on terms and conditions established by the administrator, including vesting terms conditioned on performance-based criteria or time of continuous service to us, rights of repurchase, and other terms, conditions and restrictions. Such terms may include, but are not limited to, acceleration of vesting or termination of rights to repurchase shares upon events such as death or disability of a participant or termination of a participant’s employment or term of board service. A participant to whom an award of restricted stock is made will generally have all the rights of a stockholder with respect to such shares, including the right to vote and to receive dividends, except as set forth in the applicable award agreement. Adjustments.Ifour outstandingcommonstockis at any time changed or exchanged by declaration of a stock dividend, stock split, reverse stock split, combination of shares, recapitalization, merger, consolidation or other corporate reorganization, in which we are the surviving corporation, an appropriate adjustmentwill be made in the number and kind of shares that have been awarded pursuant to the Stock Plan and that may be thereafter awarded. 33 In the event of any"corporatetransaction" (a term defined in the Stock Plan generally as a change in control), all outstanding awards will become fully vested and exercisable immediately prior to the effective date of thecorporatetransaction.The outstanding awards will not become fully vested if replaced by a comparable award as determined by the administrator by the successor company. Withholding.If any withholding amount for the exercise of a stock option or restricted stock award under the Stock Plan is required by law, we may (a) require a participant to remit a cash amount sufficient to satisfy, in whole or in part, any federal, state and local withholding requirements prior to delivery of certificates forcommonstock, (b) grant a participant the right to satisfy any withholding requirements, in whole or in part, by electing to require that we withhold from the shares ofcommonstock issuable to the participant, that number of full shares ofcommonstock having a fair market value equal to the amount required to be withheld, (c) grant a participant the right to deliver shares of unrestricted stock to us, or (d) satisfy withholding requirements through any other lawful method, such as through additional withholdings against the participant’s other wages with us. Termination of Stock Plan. Theboard ofdirectors may suspend, terminate or amend the Stock Plan at any time without stockholder approval, except as stockholder approval may be required under (a) Rule 16b-3 of the Securities Exchange Act of 1934, (b) the Internal Revenue Code or certain regulations promulgated pursuant to the Code, (c)the rules for listed companies on the national securities exchange on which thecommonstock is traded, if applicable, or (d)any other applicable law or rule.No incentive stock options may be granted under the Stock Plan after October 26, 2017. 34 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS The following table sets forth information regarding the number of shares of our common stock beneficially owned on March 20, 2014 by: · each person who is known by us to beneficially own 5% or more of our common stock, · each of our directors and executive officers, and · all of our directors and executive officers as a group. Beneficial ownership is determined in accordance with the rules of the SEC and generally includes voting or investment power with respect to securities.Shares of our common stock which may be acquired upon exercise or conversion of stock options, warrants or other convertible securities which are currently exercisable or convertible, or which become exercisable within 60 days after the date indicated in the table, are deemed beneficially owned by those holders.Subject to any applicable community property laws, the persons or entities named in the table below have sole voting and investment power with respect to all shares indicated as beneficially owned by them. Name and Address of Beneficial Owner (1) Amount and Nature of Beneficial Owner (2) Percent of Class (3) Scott D. Hodges (4 ) % 8843 Forest Creek Lane Ooltewah Tennessee 37363 SAM Special Opportunity Fund (5 ) % SAM Advisors LLC (5 ) % William B. Smith (5 ) % 111 Broadway, Suite 808 New York, New York 10006 Polymer Holdings, Ltd. % Broomhill Road Stonehaven, UK AB39 2NH Mark W. Weber (6 ) % Duncan Troy (7 ) % Matthew DeVries (8 ) % Charles Hunt, Ph. D. (9 ) % John E. Rehfeld % Joshua Hauser % All directors and officers as a group (9 persons) ) % 35 Unless otherwise indicated, the address of each person is c/o Vu1 Corporation, 1001 Camelia Avenue Berkeley, CA 94710. Unless otherwise indicated, includes shares owned by a spouse, minor children and relatives sharing the same home, as well as entities owned or controlled by the named person. Also includes shares if the named person has the right to acquire those shares within 60 days after March 20, 2014, by the exercise or conversion of any warrant, stock option or other convertible securities. Unless otherwise noted, shares are owned of record and beneficially by the named person. The calculation in this column is based upon 10,701,097 shares of common stock outstanding on March 20, 2014.The shares of common stock underlying warrants, stock options or other convertible securities are deemed outstanding for purposes of computing the percentage of the person holding them but are not deemed outstanding for the purpose of computing the percentage of any other person. Includes warrants to purchase 574,000 shares of common stock at an exercise price of $2.00 per share, warrants to purchase 65,000 shares of common stock at an exercise price of $1.50 per share and warrants to purchase 200,000 shares of common stock at $1.25 per share. Consists of 354,207 shares of common stock held by SAM Special Opportunity Fund, LP, an investment partnership advised by SAM Advisors, LLC, and 500,772 shares of common stock held by SAM Advisors, LLC, a money management firm. Also includes options to purchase 12,500 shares of common stock at an exercise price of $7.80 per share and options to purchase 250,000 shares of common stock at an exercise price of $1.70 per share held by Mr. Smith.Mr. Smith, our Chairman and Chief Executive Officer, is the President and Chief Executive Officer of SAM Advisors, LLC. Consists of 142,565 shares of common stock held by the Weber Revocable Living Trust. Includes warrants to purchase 16,429 shares of common stock at an exercise price of $11 per share, warrants to purchase 6,667 shares of common stock at an exercise price of $2.00 per share and warrants to purchase 72,385 shares of common stock at an exercise price of $1.50 per share.Also includes a stock option to purchase 7,500 shares of common stock at $20.00 per share, a stock option to purchase 3,750 shares of common stock at an exercise price of $13.00 per share, a stock option to purchase 8,750 shares of common stock at an exercise price of $10.40 per share, a stock option to purchase 12,500 shares of common stock at an exercise price of $7.60 per share and a stock option to purchase 16,250 shares of common stock at an exercise price of $1.61 per share. Includes a stock option to purchase 7,500 shares of common stock at an exercise price of $20.00 per share, a stock option to purchase 2,500 shares of common stock at an exercise price of $13.00 per share, a stock option to purchase 10,000 shares of common stock at an exercise price of $10.40 per share, a stock option to purchase 16,250 shares of common stock at an exercise price of $1.61 per share. Includes a stock option to purchase 9,016 shares of common stock at an exercise price of $20.00 per share, stock options to purchase 8,750 shares of common stock at an exercise price of $10.40 per share and options to purchase 10,100 shares of common stock at an exercise price of $1.61 per share. Includes a stock option to purchase 4,500 shares of common stock at an exercise price of $20.00 per share, a stock option to purchase 2,500 shares of common stock at an exercise price of $13.00 per share, a stock option to purchase 3,750 shares of common stock at an exercise price of $10.40 per share, a stock option to purchase 12,500 shares of common stock at an exercise price of $7.60 per share and a stock option to purchase 6,250 shares of common stock at an exercise price of $4.60 per share. Comprised of William B. Smith, Mark Weber, Matthew DeVries, Charles Hunt, John E. Rehfeld, Duncan Troy and Joshua Hauser. 36 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE The following is a summary description of all transactions during the year ended December 31, 2013 and to date, and any currently proposed transactions, between us and any of our related parties.All ongoing and any future related party transactions have been and will be made or entered into on terms that are no less favorable to us than those that may be obtained from an unaffiliated third party.In addition, any future related party transactions must be approved by a majority of the disinterested members of our board of directors.If a related person proposes to enter into such a transaction with us, such proposed transaction must be reported to us, in advance. Related Party Transactions During the year ended December 31, 2013 we issued 48,842 shares of common stock with a fair value of $75,000 to SAM Advisors, LLC. The issuances were based on the closing market prices as of the date of issuance pursuant to our agreement to convert their $12,500 monthly consulting fee to stock at the closing market price on the last business day of each month. SAM Advisors, Inc. is an entity controlled by William B. Smith, our chairman and chief executive officer. During the year ended December 31, 2013 we issued 6,143 shares of common stock with a fair value of $11,250 to Charles Hunt, a member of our board of directors. The issuances were based in the closing market prices as of the date of issuance pursuant to our agreement to convert $3,750 of his monthly consulting fee to stock at the closing market price on the last business day of each month. Except as otherwise disclosed above, none of our directors, executive officers, greater than five percent stockholders, or any associate or affiliate thereof had any material interest, direct or indirect, in any transaction with us during the year ended December 31, 2013. Director Independence Five members of our board of directors, Charles E. Hunt, John E. Rehfeld, Duncan Troy, Joshua Hauser and Mark W. Weber, are considered “independent” within the meaning of the listing rules of the Nasdaq Stock Market. ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES Fees Paid to Peterson Sullivan, LLP for Fiscal 2013 and 2012 The following is a summary of the aggregate fees billed to us by Peterson Sullivan LLP, our current independent registered public accounting firm, for the fiscal years ended December 31, 2013 and 2012: Fiscal 2013 Fiscal 2012 Audit Fees $ $ Audit Related Fees — Tax Fees — — All Other Fees — — Total Fees $ $ Policy for Approval of Audit and Permitted Non-Audit Services Our Audit Committee reviews the scope and extent of all audit and non-audit services to be provided by the independent auditors, including any engagement letters, and reviews and pre-approves all fees to be charged for such services. During 2013 and 2012, our independent auditors did not provide any non-audit services to us.The Board of Directors may establish additional or other procedures for the approval of audit and non-audit services that our independent auditors perform. In pre-approving services to be provided by the independent auditors, the Board of Directors considers whether such services are consistent with applicable rules regarding auditor independence. 37 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES Documents filed as part of this Annual Report are as follows: 1.Financial Statements: The following Consolidated Financial Statements, related notes and report of independent registered public accounting firm are incorporated by reference into Item8 of Part II of this Annual Report: Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2013 and 2012 F-3 Consolidated Statements of Operations and Comprehensive Loss for the Years Ended December 31, 2013 and 2012 F-4 Consolidated Statements of Stockholders’ Equity (Deficit) for the Years Ended December 31, 2013 and 2012 F-5 Consolidated Statements of Cash Flows for the Years Ended December 31, 2013 and2012 F-6 Notes to the Consolidated Financial Statements F-7 2.Financial Statement Schedules: All schedules have been omitted because they are not applicable or not required, or the required information is included in the financial statements or notes thereto. 38 3.Exhibits. [MD TO UPDATE] Exhibit No. Description 3.1A Amended and Restated Articles of Incorporation of Vu1 Corporation dated June 30, 2000. 3.1B Certificate of Amendment of Articles of Incorporation dated May 19, 2008. 3.1C Certificate of Amendment of Articles of Incorporation dated August 25, 2008. 3.1D Certificate of Amendment of Articles of Incorporation dated November 10, 2011. 3.2A Bylaws of Vu1 Corporation. 3.2B Amendment of Bylaws effective August 6, 1997. 3.2C Amendment of Bylaws effective September 30, 2011. Form of Common Stock Purchase Warrant of Vu1 Corporation, dated February 3, 2011, for each investor. (15) Loan Agreement, dated December 20, 2012 between Vu1 Corporation and each of the lenders identified on the signature pages thereto Vu1 Corporation 2007 Stock Incentive Plan, as amended August 26, 2013 Form of Vu1 Corporation Stock Option Agreement. Subscription Agreement, dated December 20, 2012 between Vu1 Corporation and each of the subscribers identified on the signature pages thereto Form of Common Stock Purchase Warrant dated December 20, 2012 Deed of Assignment of Debts, dated December 20, 2012 between Vu1 Corporation and Venture Capital (Europe) Limited Form of Letter Agreement, dated as of June 18, 2013, between Vu1 Corporation and certain Debenture Holders for extension or conversion of the Debentures. Form of Securities Purchase Agreement, dated as of June 15, 2011, between Vu1 Corporation and each purchaser identified on the signature pages thereto. Form of Original Issue Discount Convertible Debenture issued June 22, 2011, by Vu1 Corporation to each of the purchasers. Form of Common Stock Purchase Warrant issued June 22, 2011, by Vu1 Corporation to each of the purchasers. Registration Rights Agreement, dated as of June 16, 2011, between Vu1 Corporation and each of the purchasers. Form of 12% Convertible Promissory Note for interim bridge loan. Code of Business Conduct and Ethics. Code of Ethics for the CEO and Senior Financial Officers. List of Subsidiaries. ** Rule 13a-14(a)/15d-14(a) Certification of William B. Smith ** Rule 13a-14(a)/15d-14(a) Certification of Matthew DeVries ** Certification of William B. Smith, CEO, and Matthew J. DeVries, CFO, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 101 INS XBRL Instance Document* 101 SCH XBRL Schema Document* 101 CAL XBRL Calculation Linkbase Document* 101 DEF XBRL Definition Linkbase Document* 101 LAB XBRL Labels Linkbase Document* 101 PRE XBRL Presentation Linkbase Document* *The XBRL related information in Exhibit 101 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability of that section and shall not be incorporated by reference into any filing or other document pursuant to the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing or document. 39 Unless otherwise indicated, exhibits were previously filed. ** Filed herewith. Previously filed as an exhibit to, and incorporated herein by reference from, our Current Report on Form 8-K filed on September 15, 2008. Previously filed as an exhibit to, and incorporated herein by reference from, our Quarterly Report on Form 10-QSB as filed with the Commission on November 12, 1996. Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report on Form 10-K filed on April 15, 1998. Previously filed as an exhibit to, and incorporated herein by reference from, Current Report on Form 8-K filed on August 30, 2013. Previously filed as an exhibit to, and Previously filed as an exhibit to, and incorporated herein by reference from, Current Report on Form 8-K filed on November 21, 2007. Previously filed as an exhibit to, and incorporated herein by reference from, our Current Report on Form 8-K filed on January 31, 2013. Previously filed as an exhibit to, and incorporated herein by reference from, our Current Report on Form 8-K filed on June 27, 2013. Previously filed as an exhibit to, and incorporated herein by reference from, our Current Report on Form 8-K filed on June 22, 2011. Previously filed as an exhibit to, and incorporated herein by reference from, our Quarterly Report on Form 10-Q filed on November 21, 2011. Previously filed as an exhibit to, and incorporated herein by reference from, our Annual Report on Form 10-K filed on March 31, 2011. Previously filed as an exhibit to, and incorporated herein by reference from, our Current Report on Form 8-K filed on February 11, 2011. Previously filed as an exhibit to, and incorporated herein by reference from, our Current Report on Form 8-K filed on October 25, 2011. Previously filed as an exhibit to, and incorporated herein by reference from, our Current Report on Form 8-K filed on November 16, 2011. (b)The financial statement schedules are either not applicable or the required information is included in the financial statements and footnotes related thereto. 40 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. VU1 CORPORATION Date:March 31, 2014 By: /s/William B. Smith William B. Smith (Principal Executive Officer) Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Name Title Date /s/ William B. Smith William B. Smith Chairman of the Board and Chief Executive Officer (principal executive officer) March 31, 2014 /s/ Matthew J. DeVries Matthew J. DeVries Chief Financial Officer (principal financial and accounting officer) March 31, 2014 /s/ Duncan Troy Duncan Troy Director March 31, 2014 /s/ Mark W. Weber Mark W. Weber Director March 31, 2014 /s/ Charles E. Hunt, Ph.D. Charles E. Hunt, Ph.D. Director March 31, 2014 /s/ John E. Rehfeld John E. Rehfeld Director March 31, 2014 /s/ JoshuaHauser Joshua Hauser Director March 31, 2014 41 Vu1 CORPORATION AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Page Audited Financial Statements: Report of Independent Registered Public Accounting Firm F-2 Consolidated Balance Sheets as of December 31, 2013 and 2012 F-3 Consolidated Statements of Operations and Comprehensive Loss for the years ended December 31, 2013 and 2012 F-4 Consolidated Statements of Stockholders’ Equity (Deficit) for the years ended December 31, 2013 and 2012 F-5 Consolidated Statements of Cash Flows for the years ended December 31, 2013 and 2012 F-6 Notes to Consolidated Financial Statements F-7 F - 1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Vu1 Corporation Berkeley, California We have audited the accompanying consolidated balance sheets of Vu1 Corporation and Subsidiaries ("the Company") as of December31, 2013 and 2012, and the related consolidated statements of operations and comprehensive loss, stockholders' equity (deficit), and cash flows for the years thenended.These consolidated financial statements are the responsibility of theCompany's management.Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company has determined that it is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Vu1 Corporation and Subsidiaries as of December31, 2013 and 2012, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note3 to the consolidated financial statements, theCompany incurred a 2013 net loss of $5,019,977, and it had negative cash flows from operations of $1,716,606 in 2013.In addition, the Company had an accumulated deficit of $88,426,616 at December31,2013.These factors raise substantial doubt about the Company's ability to continue as a going concern.Management's plans regarding those matters are also described in Note3.The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /S/ PETERSON SULLIVAN LLP Seattle, Washington March 31, 2014 F - 2 Vu1 CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS DECEMBER 31, DECEMBER 31, ASSETS Current assets Cash $ $ Prepaid expenses Total current assets Non-current assets Equipment, net of accumulated depreciation of $3,402 and $0 - Loan costs - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued payroll Accrued interest Loan payable Convertible debentures, net of discount of $0 and $571,254, respectively Convertible bridge loans - Liabilities of Sendio Total current liabilities Total liabilities Stockholders' deficit Vu1 Corporation's stockholders' deficit Preferred stock, $1.00 par value; 10,000,000 shares authorized; no shares issued and outstanding - - Common stock, no par value; 90,000,000 shares authorized; 10,576,097 and 7,130,226 shares issued and outstanding, respectively Accumulated deficit ) ) Total Vu1 Corporation's stockholders' deficit ) ) Non-controlling interest ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. F - 3 Vu1 CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Year ended December 31, Operating expenses Research and development $ $ General and administrative Marketing Total operating expenses Loss from operations ) ) Other income (expense) Interest income - 19 Interest expense ) ) Loss on conversion of debt ) ) Loss on extinguishment of accounts payable - ) Derivative valuation gain - Gain on disposal of foreign subsidiary - ) ) Loss before provision for income taxes ) ) Provision for income taxes - - Net loss $ ) $ ) Other comprehensive (loss) income: Foreign currency translation adjustments - Reclassification adjustment on disposal of foreign subsidiary - ) Comprehensive loss $ ) $ ) Loss per share Basic $ ) $ ) Diluted $ ) $ ) Weighted average shares outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. F - 4 CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 2 Vu1 Corporation Stockholders Accumulated Other Common Stock Accumulated Comprehensive Non-Controlling Shares Amount Deficit Income Interest Total Balance December 31, 2011 ) ) ) Share-based compensation - options - Share-based compensation - stock - - - Issuance of units of stock and warrants for cash - - - Issuance of stock for services - - - Issuance of stock and warrants for bridge note payable - - - Issuance of stock and warrants for accounts payable - - - Issuance of stock for accounts payable - - - Net loss - - ) - - ) Foreign currency translation adjustments - Reclassification adjustment on disposal of foreign subsidiary - - - ) - ) Balance December 31, 2012 ) - ) ) Share-based compensation - options - Share-based compensation - stock - - - Issuance of units of stock and warrants for cash - - - Issuance of stock for conversion of debenture Issuances of stock and warrants for conversion of ST Debt Amendment of Unit Offering - Issuance of stock and warrants for bridge note payable - - - Net loss - - ) - - ) Balance December 31, 2013 $ $ ) $
